SIENCÆAM SARL

Plon d'aménagement

boisson 122)

ps TABLE DES MATIERES

TABLE DES MATIÈRES. 1
pe LISTE DES CARTES. #
LISTE DES TABLEAUX à
SIGLES ET ABBREVIATIONS _6
INTRODUCTION _7
1. CARACTERISTIQUES BIOPHYSIQUES DE LA FORET 8
F= 1.1. INFORMATIONS ADMINISTRATIVES. 8
1.1.1. Nom, situation administrative et géographique 8
1.1.2. Superficie 8
- 1.13. Limites 8
1.2. FACTEURS ECOLOGIQUES 11
1.2.1. Topographie 11
12.2 Climat 11
12
1.2.4. Hydrographie 13
1.2.5. Végétation 13
1.2.5.1. Formations forestières sur sol ferme. 13
1.2.5.2. Autres formations et terrains non forestiers 13
L 1.2.6. Faune 14
2. ENVIRONNEMENT SOCIO-ECONOMIQUE 16
2.1. CARACTERISTIQUES DEMOGRAPHIQUES. 16
= 2.1.1. Description de la population 16
2:1.1.1. Historique du peuplement, migrations 18
2:1.1.2. Caractéristiques socio-culturelles 19
2.2. ACTIVITES DE LA POPULATION 20
2.2.1. Activités liées à la forêt 20
2.2.1.1. Pêche 20
2.2.1.2. Chasse 21
2.2.3. Cueillette 23
2.2.1.4. Exploitation artisanale 24
2.2.2. Activités agricoles 25
2.2.3. Sociétés de développement et GIC 25
2.3. ACTIVITES INDUSTRIELLES 26
2.3.1. Exploitation et industries forestières 26
Avant l'arrêt de ses activités en 2013, la société TRC avait exploité au total 8 AAC. Depuis la reprise de l'exploitation
SIENCAM a exploité 4 AAC. 26
_ 2.3.2. Extraction minière 26
2.3.3. Agro-industries 26
2.3.4. Tourisme et écotourisme 26
2.4. EQUIPEMENTS ET INFRASTRUCTURES 26
2.4.1. Etablissements scolaires 26
2.4.2. Structures sanitaires. 26
2.43. Eau potable 27
2.4.4. Electricité 27
24.5. Communication 27
2.4.6. Infrastructures sociales Fr à
3. ETAT DE LA FORET 29
3.1. HISTORIQUE DE LA FORET 29
3.1.1. Origine de la forêt 29
3.1.2. Perturbations naturelles ou humaines 29
3.2. TRAVAUX FORESTIERS ANTERIEURS 29
| 3.2.1. Reboisement >
1

FORE
a LIRE 524

3.2.2. Inventaires

3.2.3 Exploitations forestières

3-3. SYNTHESE DES RESULTATS D’INVENTAIRE D'AMENAGEMENT.

3.3.1. Contenance

3.3.2. Effectifs

3.3.3. Structures diamétriques du peuplement

3.3.4. Contenu

3.4, PRODUCTIVITE DE LA FORET

3.4.1. Accroissements.

3.4.2. Mortalité,

3.4.3. Dégâts d'exploitation

4. AMENAGEMENT PROPOSE

4.1. OBJECTIFS D'AMENAGEMENT

4.2. AFFECTATION DES TERRES ET DROITS D'USAGE

4.2.1. Affectation des terres.

4.2.1.1. Série de production

4.2.1.2. Série de protection

4.2.2. Droits d'usage.

4.3. AMENAGEMENT DE LA SERIE DE PRODUCTION

4.3.1. Liste des essences aménagées

4.3.1.1. Essences exclues de l’exploitatio

4.3.1.2. Essences retenues pour le calcul de la possibilité

4.3.2. Rotation

4.3.3. Simulation de la production nette.

4.3.4. Reconstitution forestière et détermination des DME/AME
4.3.5. Possibilité forestière.

4.3.6. Production nette

4.4. PARCELLAIRE

4.4.1. Blocs d'aménagement

4.4.2. Ordre de passage

4.4.3. Voirie forestière

4.4.4. Régime sylvicoles spéciaux

4.5. PROGRAMME D'INTERVENTIONS SYLVICOLES

4.6. PROGRAMME DE PROTECTION

4.6.1. Protection contre l'érosion

4.6.2. Protection contre le feu

4.6.3. Protection contre les envahissements des populations

4.6.4. Protection contre la pollution

4.6.5. Dispositif de surveillance et de contrôle

4.7. AUTRES AMENAGEMENTS

4.7.1. Structures d'accueil du public

4.7.2. Mesures de conservation et de mise en valeur du potentiel halieutico-cynégétique
4.7.3. Promotion et gestion des produits forestiers non ligneux (PFNL)

4.8. ACTIVITES DE RECHERCHE

mi

PARTICIPATION DES POPULATIONS À L'AMENAGEMENT DU MASSIF.

5.1. CADRE ORGANISATIONNEL ET RELATIONNEL

5-2. MECANISME DE RESOLUTION DES CONFLITS

6. DUREE ET REVISION DU PLAN D'AMENAGEMENT

6.1. DUREE ET REVISION DU PLAN

6.2. SUIVI DE L'AMENAGEMENT

7. BILAN ECONOMIQUE ET FINANCIER

80

7.1. LES DEPENSES

7.1.1. Coûts d'aménagement de la forêt

7.1.2. Coûts de l'inventaire d'exploitation

7.1.3. Coûts de l'exploitation

7.14. Coûts des traitements sylvicoles

7.15. Coûts de surveillance

7.1.6. Coûts de la recherche.

7.1.7. Redevance Forestière Annuelle

7.1.8. Appui au fonctionnement des Comités « Paysans-Forêts »

7.1.9. Coût de transport

7.2. LES REVENUS

7.3. SYNTHESE ET CONCLUSION

ANNEXES.

80
80
80
80
80
81
81
81
81
81

83

85
86

LISTE DES CARTES

Carte 1 : Localisation de l’UFA 00 004
Carte 2: Indices kilometriques de la densité des grands mammifères trouvés dans l'UFA 00 004
Carte 3: Taille des populations dans les villages de l'UFA 00 004.
Carte 4: Distribution des activités de chasse dans l'UFA 00 004.
Carte 5 : Stratification forestière de l’UFA 00 004
Carte 6 : Affectations du massij
Carte 7 : Subdivision de l'UFA 00 004 en six UFE et leur ordre d'exploitation.
Carte 8 : Subdivision de l’UFA 00 004 en six UFE et leur ordre d'exploitation sur fond de carte INC.....65
Carte 9 : Subdivision des UFE en AAC et leur ordre d'exploitation.
Carte 10 : Subdivision des UFE en AAC et leur ordre d'exploitation sur fond de carte INC.
Carte 11 : Planification du réseau routier principal dans l’UFA 00 004...

Carte 12 : Planification du réseau routier principal dans l’UFA 00 004 sur fond de carte INC.

LISTE DES TABLEAUX

Tableau 1: Superficie de l'UFA 00 004 dans les différentes unités administratives.
Tableau 2: Données climatiques de la zone de l'UFA...
Tableau 3: Densités relatives (ika) des espèces de grands mammifères identi
Tableau 4: Répartition des populations dans les villages
Tableau 5: Principaux PFNL rencontres dans l'UFA 00 004.
Tableau 6: Structures sociales par village
Tableau 7 : Strates forestieres sondées
Tableau 8 : Table de peuplement des essences principales des strates productives de l’UFA 00 004.
Tableau 9: Table de peuplement de l'UFA 00 004 pour les strates forestières.
Tableau 10 : Table de stock des essences principales des strates productives
Tableau 11: Table de stock pour les strates forestieres
Tableau 12 : Les accroissements des essences principales inventoriées
Tableau 13 : Superficie des differentes séries identifiees dans l’UFA 00 004
Tableau 14 : Conduite des activités par affectation a l'interieur de la concession 1029.
Tableau 15: Liste des essences interdites a l’exploitation pendant la premiere rotation dans
l’UFA 00 004
Tableau 16 : Essences principales retenues pour le calcul de la possibilit.
Tableau 17: Essences principales complémentaires …
Tableau 18 : taux de reconstitution aux DME des essences principales retenues pour le calcul de la
possibilité …
Tableau 19 : Remontee des DME.
Tableau 20 : Les DME/AME retenus par essence principale
Tableau 21 : La possibilite forestière...
Tableau 22 : Production nette du massif forestier…
Tableau 23 : Repartition de la production nette par hectare et par strate forestiere pour la série de
production de l’UFA 00 004..
Tableau 24 : Détails des contenances et contenus des blocs d'exploitation
Tableau 25 : Contenance des assiettes de coupe.
Tableau 26 : Evaluation des dépenses d'exploitation et de transport.
Tableau 27 : Synthese de toutes les depenses…
Tableau 28 : Evaluation des revenus de l'exploitation de l’UFA 00 004
Tableau 29 : Bilan de l'aménagement de l’UFA 00 004...

dans l'UFA 00 004

LISTE DES FIGURES

Figure 1: Courbe ombrothermique de yabassi.
Figure 2: Repartition des ages en fonction des sexe:
Figure 3: Types de peche pratiques.
Figure 4: Destination des produits de peche.
Figure 5: Periodicite des activites de peche
Figure 6: Periodicite des activites de chasse
Figure 7: quantites de pieges par chasseur.
Figure 8: Representativite des effectifs des essences principales inventoriees dans l'ufa 00 004
Figure 9: Representativite des essences exploitables de l'ufa 00 004
Figure 10: Representativite des volumes bruts totaux pour les essences principales de l'ufa 00 004 44

SIGLES ET ABBREVIATIONS

AAC : Assiette Annuelle de Coupe

DMA : Diamètre Minimum d’Exploitabilité

BVC : Bureau Veritas Certification

CARFAD : Centre Africain de Recherche Forestière Appliquée et de Développement
CERAD : Centre de Recherche et d'Action pour le Développement Durable en Afrique Centrale
CES : Collège d'enseignement Secondaire

CPF : Comité Paysan Forêt

EFI : Exploitation à Faible Impact

FAO : Food and Agricultural Organisation

FHVG : Forêt de Haute Valeur pour la Conservation

FSC : Forest stewardship Council

GIC : Groupe d'Initiative Communautaire

IKA : Indice Kilométrique d'Abondance

INC : Institut National de Cartographie

IUCN : International Union for the Conservation of Nature
MINFOF : Ministère des Forêts et de la Faune

ONG : Organisation Non Gouvernementale

PFNL : Produits Forestiers Non Ligneux

PHVC : Plante à Haute Valeur pour la Conservation

RFA : Redevance Forestière Annuelle

TA : Tiges d'Avenir

TRC : Transformation Reef Cameroun

UFA : Unité Forestière d'Aménagement

WWF: World Wide Fund for Nature

ZIC GC : Zone d'Intérêt Cynégétique à Gestion Communautaire

INTRODUCTION

La concession forestière 1029 constituée de l’UFA 00 004 a été attribuée sous forme de
concession provisoire à la Société Transformation Reef Cameroun (TRC) suivant la Convention
Provisoire d'Exploitation N° 003/CPE/MINFOF/SG/DF du 06 septembre 2004. Suite à la faillite de TRC,
l'UFA a été attribué à SIENCAM selon la convention d'exploitation N°0398/CE/MINFOF/CAB du 27
novembre 2013.

Le premier plan d'aménagement a été élaboré et approuvé en 2006, puis révisé en 2009, suite
à la modification des limites de l'UFA dans le cadre de son processus de classement. SIENCAM a
entrepris de le réviser après que l’UFA lui ait été attribuée.

Ce plan d'aménagement vise à développer les bases d’une gestion durable et soutenue de
l'ensemble des ressources de cette concession forestière.

Les paramètres ayant permis d'effectuer les simulations ont été fixés par l’administration
forestière dans les fiches techniques annexées à l'arrêté suscitée.

Pendant sa mise en œuvre, le concessionnaire recherchera à travers diverses études et ceci en
collaboration avec l’administration des forêts à obtenir des données propres au site de ce massif

forestier (accroissement, tarifs de cubage, mortalité, «ah

Le présent plan d'aménagement a été élaboré sur la base du canevas officiel et des résultats de
l'inventaire d'aménagement, de l'inventaire de faunique, de l'étude socio-économique. Il s'articule
autour de 8 points, à savoir :

l'introduction,

les caractéristiques biophysiques de la forêt ;
l’environnement socio-économique ;

l’état de la forêt ;

l'aménagement proposé ;

la participation des populations à l'aménagement du massif ;

la durée, Révision et suivi du plan d'aménagement ;

pm NE ES vw RE

le bilan économique et financier.

1. CARACTERISTIQUES BIOPHYSIQUES DE LA FORET
1.1. INFORMATIONS ADMINISTRATIVES

1.1.1. Nom, situation administrative et géographique

L'UFA 00 004 est située à cheval sur deux Régions ; la Région du Centre, Département de
Mbam et Inoubou, Arrondissements de Ndikinimeki et Makénéné, et la Région du Littoral,
Département du Nkam, Arrondissements de Nkondjock, Yingui et Nord Makombé. La distribution
administrative des surfaces est présentée dans le tableau 1.

1.1.2. Superficie
L'UFA 00 004 d’après son Décret de classement, a une superficie de 94 917 ha. Sa répartition

dans les différents Régions, Départements et Arrondissements est présentée dans le tableau 1.

Tableau 1: superficie de l'UFA 00 004 dans les différentes unités administratives

Régions | Départements | s
Centre Mbam et | Makénéné Makénéné 9853
Inoubou Ndikinimeki Ndikinimeki 56 069
Nkondjock Nkondjock 1656
Littoral Nkam Nord Makombé Ndobian 4 180
Yingui Yingui 23 159

1.13. Limites

Les limites de l’UFA 00 004 sont définies ainsi qu'il suit :

Le point A dit de base A (654 333 ; 503 936) se trouve à la confluence des cours d’eau
Makonon et Makombé.
Au sud :

+ Du point À, suivre la Makombé en aval, sur une distance de 15,32 km pour atteindre le point B
(642 105 ; 510 020) situé à sa confluence avec un cours d’eau non dénommé.

A l'ouest :

+ Du point B, suivre une droite de gisement 22° sur une distance de 5,69 km pour atteindre le point C
(644 229 ; 515 300) situé sur un cours d’eau non dénommé ;

+ Du point C, suivre une droite de gisement 34°5 sur une distance de 5,48 km pour atteindre le point
D (647 346 ; 519 805) situé à la confluence de Houka avec un cours d’eau non dénommé ;

+ Du point D, suivre une droite de gisement 872 sur une distance de 1,7 km pour atteindre le point E
(649 043 ; 519 886) situé dans un cours d’eau non dénommé ;

+ Du point E, suivre une droite de gisement 3° sur une distance de 6,27 km pour atteindre le point F
(649 342 ; 526 151) situé à la confluence de deux cours d’eau non dénommés ;

LRO
< Du point F, suivre une droite de gisement 3342 sur une distance de 3,06 bag le point
G (647 994 ; 528 896) situé dans le cours d’eau Makombe ; EST * À

fr

+ Du point G, suivre une droite de gisement 74° sur une distance de 1,26 km p:
(649 200 : 529 246) situé dans un cours d’eau non dénommé ;

EN

+ Du point H, suivre une droite de gisement 33° sur une distance de 4,57 km pour atteindre le point |
(651 718 ; 533 060) situé sur la confluence de Mpongo avec un affluent no dénommé ;

+ Du point |, suivre une droite de gisement 2° sur une distance de 2,10 km pour atteindre le point J
(651 718 ; 535 157) situé dans le cours d’eau Mpongo ;

+ Du point J, suivre une droite de gisement 45° sur une distance de 2,26 km pour atteindre le point K
(653 393 ; 536 751) situé sur un cours d’eau non dénommé.

Au Nord :

+ Du point K, suivre une droite de gisement 98.5° sur une distance de 4,42 Km pour atteindre le point
L (657 762 ; 536 083) situé à la confluence de deux affluents non dénommés du cours d’eau Ndibe.

+ Du point L, suivre Ndibe en aval sur 8,06 km pour atteindre le point M (657 241 ; 529 515) situé à sa
confluence avec Makombé.

+ Du point M, suivre la Makombé vers l’aval sur une distance de 12,66 km pour atteindre le point N
(665 729 ; ) situé sur sa confluence avec Niep.

+ Du point N, suivre la rivière Niep en amont sur une distance de 2,14 km pour atteindre le point O
(667 490 ; 521 400) situé à sa confluence avec le la rivière Etouké.

+ Du point O, suivre une droite de gisement 55° sur une distance de 2,84 km pour atteindre le point P
(669 811 ; 523 035)

+ Du point P, suivre le cours d’eau Kyakan en amont sur une distance de 1,32 km pour atteindre le
point Q (670 808 ; 523 851) situé à sa confluence avec un affluent non dénommé.

+ Du point Q, suivre une droite de gisement 96° sur une distance de 2,72 km pour atteindre le point R
(673 510 ; 523 528) situé à la confluence de deux cours d’eau non dénommés.

+ Du point R, suivre une droite de gisement 134° sur une distance de 2,11 km pour atteindre le point
S (675 031 ; 522 066) situé à la confluence de deux cours d’eau non dénommés.

< Du point S, suivre une droite de gisement 159°5 sur une distance de 2,10 km pour atteindre le point
T (675 769 ; 520 097) situé sur un affluent non dénommé du cours d’eau Inoubou.

+ Du point T, suivre cet affluent, puis le cours d’eau Inoubou en aval pour atteindre le point U (675
300; 516 974) situé à 3,68 Km sur la confluence de Inoubou avec un affluent non dénommé.

+ Du point U, suivre une droite de gisement 132° sur une distance de 3,35 km pour atteindre le point
V (677 791 ; 514 731) situé sur la rivière Inoubou.

+ Du point V, suivre une droite de gisement 92° sur une distance de 2,26 km pour atteindre le point
W (680 050 ; 514 645) situé dans la confluence de deux cours d’eau non dénommé.

+ Du point W, suivre une droite de gisement 38°5 sur une distance de 3,42 km pour atteindre le point
X (682 168 ; 517 325) situé à la confluence de deux cours d’eau non dénommés.

+ Du point X, suivre une droite de gisement 81°5 sur une distance de 1,67 km pour atteindre le point
Y (683 817 ; 517 575) situé à la confluence de la rivière Nihoun avec un cours d’eau non dénommé.

+ Du point Y, suivre le cours d'eau Nihoum en amont sur une distance de 10394m pour atteindre le
point Z (691 530 ; 519 300) situé à sa confluence avec un cours d’eau non dénommé.

+ Du point Z, suivre une droite de gisement 75°5 sur une distance de 2,79 km-pour atteindre le point
A1 (694 230; 520 001) situé sur la confluence de la rivière Ndokayebe avec h°cours. d'eau non
dénommé. FE LT

+ Du point A1, suivre ce cours d’eau non dénommé en amont sur un
atteindre le point B1 (696 486 ; 519 994) situé à sa confluence avec un à

istänce dé 2,32 Km pour
nt nondén

A l'Est et au Sud :

+ Du point B1, suivre une droite de gisement 216°5 sur une distance de 2,43 km pour atteindre le
point C1 (695 032 ; 518 042) situé sur la confluence de deux cours d’eau non dénommés.

+ Du point C1, suivre une droite de gisement 236°5 sur une distance de 1,37 km pour attendre un le
point D (693 880) situé sur la confluence de deux cours d’eau non dénommés.

+ Du point D1, suivre une droite de gisement 182) sur une distance de 0,71 km pour atteindre le point
E1 (693 855 ; 516 588) situé sur la confluence de deux cours d’eau non dénommés.

+ Du point E1, suivre une droite de gisement 242° sur une distance de 4,74 km pour atteindre le point
F1 (689 662 ; 514 378) situé à la confluence de la rivière Newe avec un cours d’eau non dénommé.

+ Du point F1, suivre une droite de gisement 235°5 sur une distance de 1,56 km pour atteindre le
point G1 (688 303 ; 513 446) situé sur la confluence de deux cours d’eau non dénommés.

+ Du point G1, suivre une droite de gisement 189° sur une distance de 4,84 km pour atteindre le
point H1 (687 542 ; 508 666) situé sur la confluence de Inoubou avec un affluent non dénommé.

+ Du point H1, suivre une droite de gisement 231° sur une distance de 6,99 km pour atteindre le
point 11 (682 121 ; 504 259) situé sur la confluence de la rivière Nebamo avec un cours d’eau non
dénommé.

+ Du point 11, suivre une droite de gisement 243° sur une distance de 5,02 km pour atteindre le point
J1 (677 653 ; 501 975) situé sur la confluence de deux cours d’eau non dénommés.

< Du point J1, suivre une droite de gisement 254° sur une distance de 6,05 km pour atteindre le point
K1 (671 828 ; 500 337) situé sur la confluence de la rivière Bilo avec un cours d’eau non dénommé.

+ Du point K1, suivre une droite de gisement 261°5 sur une distance de 4700m pour atteindre le
point L1 (667 243 ; 499 650) situé sur la confluence de deux cours d’eau non dénommés.

+ Du point L1, suivre une droite de gisement 274° sur une distance de 4,74 km pour atteindre le point
M1 (662 483 ; 499 960) situé sur la rivière Nouya.

+ Du point M1, suivre une droite de gisement 229°5 sur une distance de 4,48 km pour atteindre le
point N1 (659 078 ; 497 043) situé sur la confluence de la rivière Yomdin avec un affluent non
dénommé.

+ Du point N1, suivre une droite de gisement 275° sur une distance de 4,95 km pour atteindre le
point 01 (654 148 ; 497 500) situé sur la confluence de deux cours d’eau non dénommés.

+ Du point O1, suivre ce cours d’eau en aval sur 8,05 km pour atteindre le point À (654 333 ; 503 936)
situé à la confluence avec la Makombé.

Carte 1 : Localisation de l’UFA 00 004

1.2. FACTEURS ECOLOGIQUES
1.2.1. Topographie

L'UFA 00 004 est située sur un versant des hauts plateaux des Régions du Sud-Ouest et de
l'Ouest vers la mer. Ainsi une partie de la zone connaît des altitudes importantes alors qu’une autre

partie est située sur un terrain relativement plat et de basse altitude. Les altitudes au sein de l’'UFA
varient entre 300 et 1300m.

1.2.2. Climat

L'UFA fait partie de la zone I-II de la classification de WALTER et al. (1975). Elle appartient
donc à une zone de transition entre la zone équatoriale et la zone tropicale. Cette zone reçoit plus de
2000 mm d’eau par an. Les données climatiques de la région sont présentées dans le tableau 3.

Deux saisons rythment le cours de l’année comme l'indique la figure 1 représentant le
diagramme ombrothermique de Yabassi:

- la grande saison sèche, de mi-novembre à mi-mars;

- la grande saison des pluies, de mi-mars à mi-novembre.

Tableau 2: Données climatiques de la zone de l'UFA
JAN | FEV [suit |'aou | sep | oc

433 | 58.2 | 157.4 | 209.2 | 251.5 | 298.4 | 371,3 | 432.1 | 454.3 | 368.0 | 152.4 | 265 128314

Précipitations
(mm)
Temperatures
(Ke)

Source : www-worldclimate org: Yabassi

229 | 23.5 | 23.6 | 23.4 | 23.1 | 219 | 20.8 | 20.7 | 213 | 221 | 228 | 228 | 224

Dans son ensemble le climat de cette zone n'est pas très favorable aux activités d'exploitation
forestière en raison de l'importance des pluies.

Fiqure 1: Courbe ombrothermique de Yabassi

Diagramme ombrothermique de Yabassi

500 peser 250

450 25

400 200

350 = #7

200 À 150
€ Los
Ê 250 2?
É ë

200 100

150 75

100 È so

50 25

0 0
JAN FEV MAR AVR MAI JUIN JUIL AOÛ OCT
Mois

1.2.3. Sols

La totalité de l'UFA est située sur des formations précambriennes, notamment du
précambrien inférieur. Les formations sont constituées de roches métamorphiques notamment des
gneiss inférieurs, des ortho gneiss et des micaschistes contenant des quartzites. Vers Yingui des
granites syntectoniques anciens peuvent être trouvés (Gazel, J., 1957).

Sur ce socle cristallin des sols ferralitiques jaunes dérivés de roches métamorphiques sont
abondants. Ces sols ont généralement une couche brune humifère de 5 à 10 centimètres, qui couvre
une couche argileuse jaune de quelques décimètres voir quelques mètres de profondeur. En dessous
de cette couche argileuse se trouve une bande d’altération de la roche mère qui présente des bandes
blanches et de rouille. Sous cette couche est située la roche mère. On peut obs.,

er-à-la.base de la
couche jaune des concrétions ferrugineuses, passant parfois à des cuirasses dfsiblé étendue:
Qr

Ce type de sol a des teneurs en argile généralement forte (40 à 60%), les sables présentent 40
à 50% de la fraction fine. Le limon ne dépasse guère 15%. Les graviers en proportions très variables
sont constitués par des grains de quartz ou des concrétions ferrugineuses.

Ces sols présentent une réaction franchement acide. Les PH observés en surface sont le plus
souvent compris entre 4,8 et 5,2. En profondeur les valeurs sont légèrement plus élevées.

Ces sols sont peu fertiles.

Des sols ferralitiques rouges sont également abondants dans la zone de l'UFA. II semble que
ces sols se forment sous une pluviométrie moins marquée que pour les sols jaunes. Du point de vue
morphologique les sols rouges sont proches des sols jaunes, mais leur structure est moins compacte
et paraît plus stable. Des couches riches en concrétions sont souvent importantes et s’observent à
des profondeurs variables.

Ces sols ont généralement une couche brune humifère de 5 à 10 centimètres, qui couvre une
couche argileuse rouge de quelques décimètres voir quelques mètres de profondeur. En dessous de
cette couche argileuse on trouve une bande d’altération de la roche mère qui présente des bandes
blanches ou de rouille. La roche mère est sous cette couche. Le PH des sols rouges se situe entre 5 et
6.

Sur les flancs des collines les sols sont généralement moins épais et susceptibles d'érosion.
Une attention particulière doit être apportée afin de ne pas les détruire.

Le long des rivières il peut exister des zones d'inondation composées d’un sol alluvial, brun.
Ces sols ont une teneur en matières organiques beaucoup plus importante que les sols jaunes ou
rouges. Ces sols de marais sont caractérisés par une accumulation de matières organiques assez peu
décomposées, riches en débris végétaux de toutes sortes encore bien reconnaissables (Segalen,
1957).

1.2.4. Hydrographie

La zone de l’UFA fait partie du système de drainage du Wouri. Les principales rivières
traversant l’UFA sont la Makombé et l’Inoubou qui se dirigent généralement vers le Sud-Est. Ces
ri

ères sont assez importantes.
1.2.5. Végétation
1.2.5.1. Formations forestières sur sol ferme

La formation forestière dont l’UFA 00 004 fait partie est la forêt ombrophile de basse altitude
à Lophira alata et la forêt ombrophile atlantique de moyenne altitude. La première formation est
caractérisée par l'abondance d’Azobé (Lophira alata). Les familles typiques pour cette forêt sont les
Anonacées, Olacacées, Guttifères, Ebénacées, Violacées, Euphorbiacées, et Vochysiacées. La

deuxième formation forestière est caractérisée par l'abondance des légumineuses notamment

Afzélia bipindensis, Afzelia pachyloba, Amphimas ferruginea, Baphia sp etc.
1.2.5.2. Autres formations et terrains non forestiers

Autour des villages les formations forestières sont modifiées par de:
abandon des parcelles cultivées, une régénération des espèces telles que

glauca) et diverses euphorbiacées s'installent. Ces parcelles cultivées sont par endroit complètement
envahies par une couche herbeuse composée essentiellement de Chromolaena odorata sp. Des
arbres fruitiers tels que les manguiers (Mangifera indica), les palmiers à huile (Elaeis guinéensis) et
les Safous (Dacryodes edulis) sont encore sur place comme témoins des cultures.

Dans la forêt des parcelles ouvertes ont une régénération plus forestière avec des jeunes
sujets d’Azobé (Lophira alata), d'Avom (Cleistopholis glauca), de Fraké (Terminalia superba) ainsi que
des Euphorbiacées, on y trouve aussi parfois des zones de lianes impénétrables.

1.2.6. Faune

Une étude faune réalisée dans l’UFA 00 004 a permis de ressortir les indices kilométriques
d’abondance des grands mammifères consignés dans le tableau 3.

Tableau 3: Densités relatives (IKA) des espèces de grands mammifères identifiés dans l'UFA 00 004

| Éléphant de forêt Loxodonta Africana cyclotis 1,23 48%
| Potamochère Potamochoerus porcus 0,29 11%
| Céphalophe à bande dorsale noire | Cephalophus dorsalis 0,29 11%
| Drill Mandrillus leucophaeus 0,24 9%
Chimpanzé Pan troglodytes 0,22 8%
| Céphalophe bleu Cephalophus monticola 0,12 4%
Céphalophe à front noir Cephalophus nigrifrons 0,10 4%
Hocheur Cercopithecus nictitans 0,10 4%
Céphalophe à dos jaune Cephalophus syvicultor 0,04 1%
Mone Cercopithecus mona 0,03 1%
Cercocèbe à collier blanc Cercocebus torquatus 0,02 1%
Mone couronné Cercopithecus pogonias 0,02 1%

Ces espèces sont réparties dans 5 familles et 3 ordres. L'ordre des Primates est
particulièrement bien représenté avec 6 espèces. Il est suivi par les Artiodactyle avec 5 espèces. Les
Proboscidiens viennent en dernière position avec une espèce.

De ces 12 espèces, cinq (le chimpanzé, l'éléphant, le drill, le hocheur et le mone couronné)
sont classées par l'IUCN comme étant des espèces ‘Menacées’. Trois Artiodactyles (Céphalophe à dos
jaune, Céphalophe à front noir et le Céphalophe à bande dorsale noire) se retrouvent dans le groupe
des espèces ‘quasi menacées ou à préoccupations’. Le Cercocèbe à collier blanc est classé à risque
minimum. Le potamochère est non évalué alors que le Mone et le Céphalophe bleu sont non listés

par l'IUCN.

L'indice kilométrique d’abondance moyenne estimée pour l’ensemble des grands mammifères
de l’UFA 00 004 est de 0,22 observations par kilomètre (soit environ 1 une observation tous les 5 km).
En d'autres termes, on identifierait moins d’un grand mammifère par kilomètre dans l'UFA 00 004.

La contiguité entre le Parc national d’Ebo et l’UFA 00 004 avait emmert

é le W\VF et TRC à

étudier la migration des grands mammifères entre les deux zones afin de bieftles protéger,

Les premières données avaient bien suggéré un flux génétique entre les deux zones surtout en
ce qui concerne les espèces comme le potamochère, le Chimpanzé, le Céphalophe bleu, et le
Céphalophe à bande dorsale noire. Il n’était cependant pas encore possible à ce stade de conclure à
une interdépendance certaine entre les deux zones car il fallait encore récolter plus de données dans
la zone au moins pendant un cycle saisonnier.

Les limites finales du Parc national d’Ebo définies au cours de la réunion de la commission de
classement tenue à Yabassi au cours du mois de Septembre 2007 ne sont plus contigües à celles de
l'UFA 00 004 car l'Etat a rétrocédé près de 35 000 hectares de forêt au populations dans la zone de
contiguité pour les pratiques agroforestières.

La carte 2 présente la distribution Indices kilométriques de la densité des grands mammifères
trouvés dans l’UFA 00 004.

Carte 2: Indices kilométriques de la densité des grands mammifères trouvés dans l'UFA 00 004

2. ENVIRONNEMENT SOCIO-ECONOMIQUE

2.1. CARACTERISTIQUES DEMOGRAPHIQUES

La zone de l’UFA 00 004 est peuplée d'environ 17.000 personnes, regroupées dans 60 villages.
Les ethnies les plus importantes sont les Bandem et les Banen. Les villages sont dirigés par une
chefferie héréditaire. La population pratique généralement l’agriculture, ainsi que la chasse et la
cueillette. La religion catholique est prédominante. La carte 3 présente la distribution des populations
dans les villages situés autour de l’UFA 00 004.

Carte 3; Taille des populations dans les villages de l'UFA 00 004

Kingding Nde
Hyingo
Se

Kinding Djabi®

x Nyckon

ses
À

Tongo

NKONDJOCI
Makakan (AGP)
:
NOIKINIMI
stat /
Ktibra (ABP} Fan °Ndema aviation

Ndokie
Toumbsssala à dc +
Héokowanen
Ndokon
Ndokbassaben Village
Hüëg
Si Ndokbassaben regroupement

NV. nationste 1
10 o 40 WGiemotom JV Foutes mises murs A0 à 670 habite
ns 1 Cha lo d'arronscanint

2.1.1. Description de la population
La population riveraine de l'UFA 00 004 se trouve à l'Est sur les axes de Ndikinimeki à

Ndokbassaben ; au Sud d’ Iboti à Yingui ; à l'Ouest de Ndoktiba à Ndokban et au Nord à Tongo et à

leurs unités administratives.

Tableau 4: Répartition des populations dans les villages

Région | Département |

Ndoktouna | Ndoktouna
Ndem Ndem
Ndokmen 551
Fangué
Ndoktoun
Mossé
ingui Yingui Ndokbanda
Ndoktock
Ndokyok
Ndokdefeli
Yingui 11
lboti 434
Littoral | Nkam Ndokbiakat | Lognbo
Ndokbayembi
Toumbassala 75
Ndoktiba
Ndoktiba pionniers
Bindjen 441
Nkondjock Mbandem | Bindjen pionniers 582
Ndokban
Tam
Makakan 2300
Makakan pionniers
Nord Tongo
Makombé Bakoua
Nyokon 6870
Makanene ARE)
Kinding Ndé 1230
Nyingo 309
Ndekalend
Ndema aviation 161
Ndikoti 978
Centre | MPa et Ndoksom 388
Inoubou
Ndokononoho 460
Ndikinimeki Ndokowanen 471
Ndokon
Ndokobassaben 873
Ndokobandelemak 198
Ndokbou 127
Nitoukou Ndema 327

La composition ethnique de la soixantaine des villages riverains de l’UFA 00 004 est très
hétérogène. Environ vingt ethnies sont présentes dans la zone. l'arrondissement de Makénéné, et
accessoirement celui de Nkondjock, présentent la plus grande diversité. 53% péÉen s.É
sont dominées par les Banen et 28% par les Bandem, les deux principales ethnil se #e/a 20:

Les villages de la zone sont exclusivement francophones excepté Ndoktiba qui comporte une
forte proportion d’anglophones. Seuls certains anciens ne s'expriment pas en français.

Dans les Arrondissements de Yingui et de Ndikiniméki, l'ensemble des villages est Banen et les
villageois ne parlent que ce dialecte. Ndokowanen fait exception car certains villageois sont
Yambassa ou Fonlo et parlent les langues du même nom. Dans l’Arrondissement de Nkondjock, les
villages autochtones sont Bandem. Cependant, suite à la création des villages pionniers, de
nombreuses autres ethnies sont présentes dans la zone. Les populations de l’Arrondissement de
Nkondjock s'expriment en Bandem mais, dans les villages pionniers, les habitants s'expriment dans

leur langue d'origine.

Dans l’Arrondissement de Makénéné, la situation est plus compliquée car la présence de la
route nationale attire des personnes d'horizons divers. Les villageois de Nyokon parlent le Nyokon,
ceux de Kinding Jabi et de Kinding Nde parlent le Kinding alors que ceux de Nyingo parlent le Nyapah.

La démographie de la zone a des particularités. Les quantités de femmes et d'hommes sont

très inégales. La sex-ratio est de 3 femmes pour 2 hommes. La figure 2 présente la répartition des
âges en fonction des sexes.

Cette disparité existe dans toutes les classes d'âge de la population.

Fiqure 2: Répartition des âges en fonction des sexes

Distribution des ages

Classes d'age

# de personnes

2.1.1.1. Historique du peuplement, migrations

Les peuples de la zone sont essentiellement sédentaires. Les principaux déplacements sont
ceux liés aux troubles post indépendance. Plusieurs villages ont été déplacés vers les grands centres
comme Yingui, Nyokon, Ndokbassaben, Makénêné, | etc. plusieurs sites d'anciens.villages se

contenant les anciens villages.

Tous les villages sont victimes de l'exode rural. Dans tous les cas, les personnes quittant le
village sont des jeunes garçons et des jeunes filles et dans 96 % des cas, ces personnes sont
alphabétisées. Les deux premières raisons motivant ces départs sont la recherche de travail et la
poursuite des études, mentionnées dans 90% des villages. 29% des villages citent encore: la
sorcellerie, le mariage et la fuite des conditions de vies difficiles. Les principales destinations de ces
personnes sont les grandes villes telles que Douala, Yaoundé et les villes les plus proches des villages
concernés. Dans 59 % des villages ces personnes sont considérées comme revenant souvent alors
que dans 41 % elles sont considérées comme revenantes rarement.

70% des villages ont accueilli des personnes étrangères. Ces étrangers ont des origines
multiples. Vu l’enclavement de l'arrondissement de Yingui, ce dernier n’a pas accueilli de personnes
d'origines lointaines. Mais les autres arrondissements, mieux desservis par le réseau routier, ont vu
arriver des gens de l'Est, du Centre et parfois même du Nord, tels que les Bamiléké, Bamenda,
Ewondo, Beti, Eton, Bassa, Bokito, Bamoun, Babitchoua.

Les villages de Nondjock et de Makénéné ont tous deux accueilli de nombreux étrangers.
2.1.1.2. Caractéristiques socio-culturelles
a) Organisation sociale

Parmi Les villages comprennent plusieurs lignages qui ont chacun un chef. Les membres d’un
même lignage sont issus d’un ancêtre commun et ne peuvent se marier entre eux. Les villages sont
sous l'autorité du chef de village. Les cantons ont une chefferie de deuxième degré alors que les
regroupements n’ont pas de chef reconnu. Les villages, simples ou au sein d’un regroupement, ont
une chefferie de troisième degré et le statut de chef est obtenu par héritage. Dans les villages
pionniers, il ne s’agit pas d’un chef mais d’un président de comité de direction, élu par la population
et nommé par le sous-préfet. Dans 89% des villages, le chef est aidé dans sa tâche par des notables
dans 96% des cas. Les notables sont, dans 70% des villages, désignés par le chef. Dans les autres cas
de figure, ils sont élus ou ils héritent de leur statut. Dans 82% des villages, mis à part le chef, on
trouve d’autres personnes influentes. Il s’agit le plus souvent d'hommes d’Eglise, de notables, d'élites
mais aussi de délégués villageois et d'anciens. Il faudra tenir compte de ces diverses influences lors
des concertations avec les communautés.

Dans 89% des entités, l'accès à la terre par les natifs peut avoir lieu par héritage. Dans 70%
des entités, l'accès peut se faire par défrichage et dans une moindre mesure par mariage (37%) ou
don (22%). Les pionniers doivent demander une autorisation à l'autorité administrative. L'accès à la
terre par des étrangers aux villages peut se faire par don dans 44% des cas, par défrichage (11%), par
mariage (7%), par achat (7%) ou encore par héritage (7%). L'accès à la terre pour les femmes est
possible partout sauf à Ndokbassaben Regroupement. Dans 16% des entités, les femmes ont à ce
sujet les mêmes droits que les hommes. D'autre part les femmes peuvent accéder à la terre par
héritage et/ou mariage. Dans 74% des cas, le terroir villageois est partiellement utilisé. par des

personnes extérieures à la communauté,

Les foréts 1 non cuhisées de mémoire d’ el appartiennent à la ci cafmunautésot ou à un

b} Religions et croyances

La religion catholique est la principale religion dans 67% des villages tandis que la religion
protestante l’est dans 33% des villages.

Les témoins de Jéhovah sont présents dans 18,5 % des villages (Ndikiniméki, Yingui et
Nkondjock), les musulmans et les animistes le sont dans 7% des villages (Makénéné).

2.2. ACTIVITES DE LA POPULATION

2.2.1. Activités liées à la forêt
2.2.1.1. Pêche

Les poissons préférés des villageois sont les silures, cités par 48% des pêcheurs, les goujons,
les carpes, les tilapias et les « gâles au nez ». Les techniques de pêche sont variables comme l'indique
la figure 3 ci-dessous.

Fiqure 3; Types de pêche pratiqués

Pécheurs (%}
ë

Pourcentage de

20
0 BE —

Hameçon Nasse Barrage Digue Filet
Type de pêche

La consommation est la première destination des prises pour 70% des pêcheurs.

La figure 4 ci-dessous présente le pourcentage de pêcheurs vendant aux différents types
d'acheteurs.

Fiqure 4: Destination des produits de pêche

pécheurs (%)}

Pourcentage de

Vente Consommation Don

Destination

À 20
Fiqure 5: Périodicité des activités de pêche

n

ë #0!

Ê

È 60

3 40

8

£ 20!

&

$ o4

£ Grande Petite saison Grande Petite saison
Be saison sèche  saisondes des pluies

sèche pluies
Saison

Les espèces de poissons qui deviennent rares sont les silures, les machoirons, les
mouyokeyoké. 9% des pêcheurs reconnaissent l'existence de poissons tabous et 10% l'existence de
poissons sacrés.

2.2.1.2. Chasse

La chasse au piège est la pratique qui domine. 53% des chasseurs effectuent des migrations au

cours desquelles ils campent en forêt. La figure 6 indique l'intensité de la chasse en fonction des
saisons.

Fiqure 6: Périodicité des activités de chasse

8

PRO

ee

£É 60!

6% 40

8 21

35 0

& Grande Petite Grande Petite
saison des saison des saison saison

pluies pluies sèche sèche
Saison

Les revenus de la chasse sont utilisés pour l’achat de produits de première nécessité et pour
payer la scolarisation des enfants. 85 % des chasseurs estiment que la distance à parcourir pour
trouver du gibier est plus importante que du temps de leurs grands-parents et 82% estiment que le
gibier est de plus en plus rare.

Par contre, certaines espèces deviennent plus abondantes que par le passé selon 83% des

estiment qu'il existe également des animaux sacrés parmi lesquelles la pan
vipère. 78% des chasseurs utilisent des pièges à cou et 72% des pièges à pattell à
le nombre de lignes de pièges par chasseur

— La majorité des chasseurs possède moins de dix lignes de pièges.

Fiqure 7: Quantités de pièges par chasseur

23%

CREE
39% m6 à 10
4%. Dità15
L 16320
ve m>20
17%

Selon l'étude réalisée par le Dr ATANGA en 2007, les activités humaines paraissent s'étendre
sur toute l’UFA 00 004. Il en ressort que le site est exposé aux pressions humaines avec une densité
moyenne relative de plus d’une observation par kilomètre. Les observations sur les activités de
chasse sont les plus nombreuses avec plus d’une observation par kilomètre. Il ne paraît pas de
corrélation significative entre l’augmentation de la concentration de la faune par rapport aux
activités de chasse. La carte 4 montre la distribution des activités de chasse dans l'UFA.

Carte 4: Distribution des activités de chasse dans l'UFA 00 004

La route nationale passant par Ndikiniméki et Makéné est un axe pe
facile du gibier vers les grandes villes. L'ouest de l'UFA étant plus enclavé, le c4
destination des villes devrait être plus laborieux.

an 6 oulel vieh

Br

2.2.1.3. Cueillette

Les résultats d'enquêtes ethnobotaniques effectuées du 5 février au 3 mars 2007 sur
l’utilisation des PFNL par les populations riveraines de l’UFA 00 004 (Njumboket, 2007) ont révélé
que les espèces les plus importantes et les plus exploitées sont : Rhicinodendron heudelotii, Irvingia
gabonensis, Gnetum africanum, Baillonella toxisperma (pour son huile), Garcinia cola, les feuilles de
marantacées (pour l'emballage). Le caractère continu de la collecte des PFNL montre leur importance
dans l’économie domestique des ménages. La proximité des lieux de collecte prouve qu'il n'y a pas
encore de forte pression sur la ressource et que la richesse botanique n’est pas compromise. Les trois
principales destinations de la collecte sont la pharmacopée, la construction et l'alimentation
humaine.

Généralement, la récolte de ces produits se fait à petite échelle, les stocks sont presque
inexistants, les revenus des ventes sont très maigres et les quantités de récolte ainsi que le nombre
de clients diminuent au fil du temps à cause de l’enclavement et du désintéressement des nouvelles
générations pour cette activité jugée peu lucrative.

Les modes de prélèvement sont identiques dans toutes les zones à savoir : le ramassage, la
cueillette, l’utilisation du couteau et de la machette. Les fruits sont récoltés pendant la grande saison
de pluie (période de fructification) tandis que le prélèvement des feuilles, des écorces et des racines

se fait durant toute l’année.

La majorité des produits est séché (fruits, écorces, lianes, racines et certaines feuilles
d’assaisonnement), le reste (feuilles d'emballage et Gnetum africanum) est utilisé ou consommé à
l'état frais.

Les produits sont récoltés partout, c'est-à-dire autour des maisons au village, dans les
plantations et dans l’UFA pour les communautés qui sont proches alors que pour celles qui en sont
éloignées, c’est lors des parties de chasse que certains hommes peuvent s’y adonner, contrairement
aux populations de la Région de l'Est qui établissent des campements en forêt uniquement pour la
collecte des graines de Moabi (extraction de l'huile) ou d'Irvingia gabonensis. Les circuits de
distribution sontle marché local (souvent périodique) et d'arrondissement. Les stocks sont
négligeables pour tous les produits, à l'exception du Gnetum africanum dans la zone de
Ndokononoho, et dans une moindre mesure pour l'Irvingia gabonensis à Ndokbassaben dans
l'arrondissement de Ndikinimeki. Le tableau 5 récapitule les principaux produits forestiers non
ligneux rencontrés autour et dans l’UFA 00 004.

Tableau 5: Principaux PFNL rencontrés dans l'UFA 00 004

EISTETE IE IETETEIE = D
S 328$ 1818 )s | El 5
#° | Produit $ She Suns Ne le È Nom Scientifique E$ g
ë k|z Ë FPE rs É
G
1 | Njansan X X x X X X X x X_| Ricinodendron heudelotii graine Aliment
2 | Mango xx [x x [x] x | x |irvinaiagabonensis Amendes Aliment
Ec
3 | Biter cola x | x x X | Gorcinia cola coreet | pharma,
fruit
GET xxx x x] x | x | x | Gnetumafricana Feuilles Aliment
5 | Mozmbé x x Annickia chlorantha Ecorce Pharma.
jaune
E
6 | Moabi xxx |x|x X_ | Bailonela toxisperma ke | Atiment
Eremospatha aa
7 | Rotin x|x x|x|x “ al Tige Matériau
Laccosperma secundiflorum
8 [ Nüôn x x x Aframomum gigantum Fruit Aliment
t
9 | Esok x | x Garcinia lucida FES 6 Aliment
fruit
s Ecorce et
10 | nsë-nsè x|x|x|x Tetrapleura tetapteura né Aliment
ï
r HE ï Ecorce et
1 | olom(ivia) x x | x | Fagara heitzi tr Pharma.
12 | Marantacées x x X Megaphrynium macrostachyum | Feuilles Matériau
13 [ Noïsettes x [xx ] X_ | Coula edulis Fruits Aliment
23 [Poivre noir xixlxix|x Piper nigra Graines Aliment
15 | Fruits ons x [x Canarium Shweinfarthi Fruits Aliment
16 | Voacanga x X Voacanga africana Fruits Pharma.
17 | Bahia x Mitragyna ciliata Ecorce Pharma
NL
18 | Fromager x Ceiba pentandra Fruits/Ecorce | AMIment
Pharma.
fr _ à Aliment
9 | aile x Canarium Shweinfurthii fruit/Sève
Pharma
Tige-Feuilles
20 | Raphia x X | Raphia farinifera Lies Matériau Aliment
sève
Fi
a | Piment x Piper guineense Fruit Aliment
sauvage
72 | Kolong x + Feuilles Pharma.
13 | Bossan x - Ecorce Pharma.
24 | Boslale x = Fruit/Ecorce _| Aliment Pharma
25 | Nouivetane x : Ecorce Pharma
26 | Dinding x x æ Graines Aliment
27 | Bubinga x Guibourtia tessmanir Ecorce Pharma,
28 | Afromomum x Aframomum melegueta Feuilles Matériau
le
cor x Cola lepidota Fruits Aliment.
singe

Pharma = Pharmacopée. _

2.2.1.4. Exploitation artisanale , à
1 ie

Il existe deux forêts communautaires. La forêt communautaire du cat ton Ndém mise en

place par le GIC Myldem. Cette forêt, d’une superficie de 5000 ha a été légali 2000 et est

actuellement exploitée.

Le regroupement d’Iboti s’est vu attribué une forêt communautaire de 4800 ha. La misècen fe
cette forêt est prise en charge par le GIC Union en marche aidé par l'ONG ERS.
2.2.2. Activités agricoles

L'agriculture est toujours la première activité des villageois et leur première source
d'alimentation. Les aliments les plus consommés sont le manioc, le plantain, le macabo, le taro,
l’igname, le maïs, le riz, la patate douce, l’arachide, etc. Deux types de culture sont prépondérants :

- les cultures de plantes pérennes dites de rente comme le cacaoyer, le caféier, le manguier, le
palmier ;

- les cultures annuelles dites vivrières comme le manioc, le plantain, le maïs, le macabo, le taro,
l’arachide, la patate douce, l'igname, les légumes divers, pratiquées selon le système dit d’
«agriculture itinérante sur brûlis». Aucun projet de création d’une grande exploitation de
culture de rente n’a été mentionné. 46% des champs des cultures vivrières se situent entre un
ettrois km des habitations. Les champs les plus éloignés sont ceux des cultures de rente.

Le temps de jachère peut s'étendre de 6 mois à 15 ans mais il est en moyenne de 5 ans. Les
plantations de cacao et de café sont, quant à elles, abandonnées après plusieurs dizaines d'années.
59% des agriculteurs ouvrent de nouveaux champs chaque année. 81% de ceux-ci défrichent la forêt
et 57 % installent leurs champs dans leurs anciennes jachères. Seuls 16 % des agriculteurs utilisent
des engrais, ce qui témoigne du caractère extensif de l’agriculture. || n’existe aucune société de
transformation des produits agricoles dans les villages riverains de lUFA 00 004.

Seul un élevage de type extensif est pratiqué dans la zone. Les élevages sont donc de petites
dimensions. Les élevages de poules et de chèvres sont largement dominants. Ces deux types
d'élevage sont ceux qui demandent le moins d'investissement en temps puisque les animaux peuvent
être laissés à eux-mêmes et éprouvent le plus de facilités à se nourrir sans laide de l’homme.
L'élevage est donc bien une activité d'appoint à l'agriculture et à la chasse.

Les aliments les plus utilisés sont ceux qui ne coûtent rien à l’éleveur. Seuls 20% des éleveurs
administrent des soins à leurs animaux et dans 67% des cas, ces soins sont à base de produits
traditionnels. Aucun éleveur n’a eu de contact avec des structures d'encadrement.

Au vu de ces résultats, l'élevage pratiqué dans la zone est donc une activité à petite échelle,
dans laquelle les personnes investissent peu en temps et en argent.

2.2.3. Sociétés de développement et GIC

La région connaît plusieurs formes d'organisations paysannes informelles ou légales qui sont
soit des groupes d'initiative commune (GIC), soit des comités de développement ou encore des
associations. Toutes ces formes de regroupement visent l’amélioration du niveau de vie des membres
par la mobilisation de l'épargne, par l'entraide, par la gestion des forêts communautaires, etc.

Malgré l'existence de plusieurs formes d'associations, 30% des entités n’ont pas encore réussi
à créer et faire fonctionner des mouvements associatifs légalisés. 11 s’agit de Mossé, Iboti, Ndoktiba,
Bindjen Autochtone, Ndokban, Kinding Nde, Ndokononoho et Ndokbou. Nous notons une forte
présence des associations informelles telles que le comité de dévaoppemens TÉHEIEEN }, les
tontines d'épargne et de solidarité (TES) et les tontines de travail (TT).

Ge Y %

41% des entités ont eu des contacts avec des organisations non gouvernementales (ONG) ou
autres organismes de développement dont certains sont actifs dans les domaines de la protection de
l’environnement, de la promotion de la foresterie communautaire, de l’hydraulique villageoise, etc.

Dans le cadre de l'implication des populations dans l'aménagement de l'UFA 00 004, la société
SIENCAM envisage la création des CPF dans la totalité des villages riverains.

2.3. ACTIVITES INDUSTRIELLES
2.3.1. Exploitation et industries forestières

Avant l'arrêt de ses activités en 2013, la société TRC avait exploité au total 8 AAC. Depuis la reprise de
l'exploitation SIENCAM à exploité 4 AAC.

2.3.2. Extraction minière
Aucune activité d'exploitation minière n’est signalée dans cette zone.
2.3.3. Agro-industries

Il'existe dans l’Arrondissement de Nord Makombé une grande exploitation de palmier à huile
appartenant à la Société des Palmeraies de Tongo (SOPALTO) et dont les produits sont transformés
Sur place.

2.3.4. Tourisme et écotourisme

Le tourisme n’est pas très développé autour de l'UFA. En fait la zone est trop enclavée pour
être visitée. L'absence de route en est la cause principale. Seul Makanéné reçoit beaucoup de
visiteurs de passage entre Yaoundé et Bafoussam. Ces dernières années, plusieurs personnes de
nationalités diverses ont visité l’exploitation de TRC et de SIENCAM dans le cadre des activités pilotes
liées à la certification

2-4. EQUIPEMENTS ET INFRASTRUCTURES
2.4.1. Etablissements scolaires

77% des villages ont au minimum une école primaire avec une moyenne de 2,6 enseignants et
de 101 élèves. Les enfants des villages sans école se rendent à pieds dans les établissements des
villages les plus proches. Le village de Ndokbou ne s’est vu construire une école primaire qu’en 2009.

Dans la zone, il existe deux CES (Ndokwanen et Ndikoti) construits récemment. Le CES de Tam
{Nord makombé) est en construction. Les Ivcées existent dans lac chofc-lioux d'Arrondissement, GO 9%
des entités estiment manquer de structures (équipements, locaux...) et de personnel enseignant
pour accueillir convenablement les élèves.

2.4.2. Structures sanitaires

Seulement 15 % des entités sont munies d’un centre de santé de village : Ndokmem,

Ndoktiba, Nyokon et Ndokowanen, Les villageois doivent parcourir de 500 m

km pour accéder

aux soins de santé. En moyenne, ils doivent parcourir 15 km.
Le paludisme et les amibes sont cités dans respectivement 33

maladies les plus préoccupantes. PL Ke “M
Pix

Fa

2.4.3. Eau potable

Seulement 33% des villages possèdent un puit d'eau potable. Il s'agit de Bindjen Autochtone
et Pionnier, Nyokon, Kinding Ndé, Ndokbou et Ndema et récemment de Mossé, Ndogmen Nord et
Sud. Dans 51% des entités, les villageois se lavent et font leurs lessives dans l’endroit où ils puisent
l’eau de boisson. Seuls 21 % des entités trouvent que l'accès à l’eau de boisson est aisé.

2.4.4, Electricité
Seulement 22% des entités sont équipées d'électricité. Les groupements Nyokon et Kinding
Ndé sont équipés grâce à un financement des communautés. Dans l’Arrondissement de Ndikiniméki,

les villages les plus proches du chef-lieu sont équipés, il s'agit de Ndekalend, Ndema, Ndema Aviation
et Ndikoti.

2.4.5. Communication

Le réseau routier est constitué de pistes en mauvais état et difficilement praticables. Les
localités de Nyokon et Kinding Ndé sont privilégiées puisqu'elles se situent sur la Nationale Yaoundé-
Bafoussam. Nyingo et Kinding Jabi se situent à moins de 10 km de cet axe.

Cependant les villages riverains de l’Arrondissement de Ndikiniméki, sont sur la route
Provinciale 18 (Ndikiniméki-Ndokbassaben) entre 32 et 2 km de la nationale susvisée. Cette route,
non goudronnée est en très mauvais état. Le village de Ndokbou, situé à la lisière de l’UFA est à 35
km de piste de la nationale. Cette piste est en très mauvais état et s'arrête au premier hameau de
Ndokbou. Les trois hameaux suivants ne sont accessibles qu’à pieds.

Les villages riverains appartenant à l’Arrondissement de Yingui et Nkondjok sont beaucoup
plus éloignés du goudron. Autour de Yingui, ils sont sur la route départementale 16, proche de
Nkondjock ils sont sur la route départementale 17, toutes les deux non goudronnées et en mauvais
état. La piste joignant Ndokbandalemak à Iboti n’est plus praticable.

Ces villages ne possèdent pas d’autres moyens de communications.

2-4.6. Infrastructures sociales

Le tableau 6 de la page suivante indique les diverses structures sociales.

Tableau 6: Structures sociales par village

INdoktounl

L (13 villages regroupés IURU RTE 7 Rf? ?
Ndem [Ndem 1,2,3,4 Al/,?{/[/1/[xf2l7) x [217 ?
ingui  [Ndokmem nord - regroupement

ti (3: Ndokmem N, Fangué et x|/1x]/1xl 7

EUL Ndoktoun)

Mossé -regroupement (4:
INdokbanda, Ndoktock, Ndokyok
let Ndokdefeli)

Ndokbiak lot - regroupement (2: Lognbo| ,
Bt let Ndokbayembi]}

x

[el
MENT roumbassalla 1Rhrhll x Rle ?
INdokiti - reg Jement (3: 1, Il
NS groupement ll x DT
doktiba AUTOMNE 7
Nkondjock INdoktiba pionnier ANOBOUIOUEREOE 3
Bindjen X|//?//[x//[/[?171 + [?l7 ?
Bindjen pionnier AGAIN EE ?
[Ndokban JU/FR{/Ix{/14/21/) ? [rl ? ?
[Makakan AUOUUUIEUESEER ?
IMakakan pionnier II? l/[/frl?l ep [?l 7 ?
INyokon - groupement (5) xxp2lxfx] 17 Puce ?
Makenene Kinding Jabi APP TATIE ee ? 2
Kinding Ndé COUAIOOMMEE 5
Nyingo 11/|?|/1x//{/frfel ec |? ? ?
Ndekalend {Ixl?[/1x|/1/{?l? X_|?| 7? ?
Ndeme aviation 1x llx [er 219 ?
i- 4]
ja regroupement (2: | et AAA Ge), el x Es 5
Missio
Ndokononoho / x|21/felner lol > ?
Ndikiniméki CE __.
INdokc ? ? bé ?
okowanen Pb ER ES el 2
INdokon AUI?////T4TR ER x Pl? ?
Ndokobassaben village lAFAEAPI 11//?{?|ue8c |?! ? #
INdokobassaben regroupement - UC.
lregroupement (3: Etong, ADO UNDER LE >
INdokbassiomi et Ndokguok)
Ndokobandalemak AUAUUNE ? Pl? ?
Naathanr memes) Jul/lelelul als GE F
pe INdema xhxhelslxll7lxle 21? ?

Un premier inventaire d'aménagement a été éalisé dans l'UFA 00-004 sous la tutelle de TRC par le
Jardin Botanique de Limbé en coopération avec Ayukegba Forestry entre décembre 2004 et avril
2005. Pour la révision du plan d'aménagement, un second inventaire d'aménagement a été réalisé.

3.2.3 Exploitations forestières

L'UFA a été initialement attribuée à la société PROPALM BOIS. Cette société a exploité trois
assiettes annuelles de coupe dans la partie Nord avant de décider de la céder à la société TRC. Elle n’a
effectué aucun travail d'aménagement. Les données de leurs récoltes n’ont pu être récupérées.
L'UFA à été transférée à TRC en 2004. En 2013, suite à la faillite de TRC, l'UFA a été transférée à
SIENCAM.

3.3. SYNTHESE DES RESULTATS D'INVENTAIRE D'AMENAGEMENT

L'UFA 00 004 a été sondée en deux unités de compilation. Le plan de sondage proposé à cet
effet a été approuvé par l'administration en charge des forêts.

Cet inventaire d'aménagement a été réalisé par Geotechnical Spatial Group, agréé aux
inventaires forestiers, à un taux prévisionnel de 0,5% avec 993 placettes de comptage pour une
superficie à sonder de 474,32 ha,

Sur le terrain, 967 placettes ont été effectivement sondées Pour une superficie de 483,5 ha.
Le taux de sondage effectivement réalisé est de 0,51%. Ce taux est supérieur au minimum de 0,50%
exigé par ‘administration.

3.3.1. Contenance

Onze strates forestières ont été identifiées dans ce massif. Les superficies de ces strates ainsi
que le nombre de placettes effectivement sondées par strate sont contenus dans le tableau 7. Les
strates cartographiques identifiées sont présentées sur la carte 5.

Tableau 7 : Strates forestières sondées

re AN
Strate Nombre de placettes | Superficie | Pourcentage
PRIMAIRE
DHSb 90 8 782,81 9,26
DHS CHPb 54 4 527,41 4,77
DHS CHP d 48] 437971 4,62
DHS CP b 168 | 14 025,90 14,78
DHS CP d 246 | 24 944,79 26,29
DHS d 18] 138220 1,46
DHSinb |. 92| 079%6,19 1033
DHS In d 44 5175,20 5,46
Sous total 7607301421] 76,97
SECONDAIRE ET CULTURE
SACPd 2 89,50 T 0,09
Sous total 2 89,5 0,09
HYDROMORPHE
MIT 204 | 21 186,40 22,33
Sous total 204 | 21186,40 | 22,33

— TERRAINS NON BOISES

EA 11 57862 0,61
Sous total 1] 578,62 0,61

s TOTAL 967 [5486873 | 100

Carte 5 : Stratification forestière de l'UFA 00 004

ze CARTE DE STRATIFICATION FORESTIERE
UFA 00-004 d

3.3.2. Effectifs

Tous les arbres dont le diamètre était supérieur ou égal à 20 cm ont été mesurés et classés
selon leur valeur commerciale.

Les données d'inventaire ont été compilées à l’aide des tarifs de cubage de la phase Ill de
l'inventaire national de reconnaissance. Les essences inventoriées ont été regroupées en classes
# d'amplitude 10 cm selon leur Diamètre à Hauteur de Poitrine (DHP).

Les données collectées sur le terrain ont été saisies et traitées avec le logiciel TIAMA.

Lors de la compilation des données d'inventaire, les informations sur les strates non
productives n’ont pas été prises en compte. Les effectifs inventoriés par essence principale toutes
strates forestières confondues sont contenus dans le tableau 8 :

31

Tableau 8 : Table de peuplement des essences Principales des strates productives de lUFA 00 004

Abam à poils rouges 573
Abam évélé 1408 167 o
Abam fruit jaune 1409 203 0
Abam vrai 1419 167 0
Acajou à grandes folioles 1101 577 0
Acajou blanc 1102 0,03 2200 406
Acajou de bassam 1103 0,26 20 360 2934
Aiélé / Abel 1301 0,21 16 700 7106
Alep 1304 6,12 485 116 136 916
Andoung brun 1305 0,60 47229 20 594
Andoung rose 1306 0,13 10 624 3063
Aningré À 1201 017 13 262 2391
Aningré R 1202 0,16 12774 1417
Ayous / Obeche 1105 0,17 13675 4865
Azobé 1106 1,40 111265 34 850
Bahia 1204 0,34 27 064 5853
Bété 1107 0,16 12472 1728
Bilinga 1308 0,21 16497 5663
Bongo H (Olon} 1205 0,01 1188 0
Bossé clair 1108 0,08 6284 608
Bossé foncé 1109 0,13 10 169 0 |
Bubinga rose 1208 0,01 582 415
Bubinga rouge 1206 0,02 1945 1327
Dabéma 1310 1,07 84881 39 095
Dibétou 1110 0,18 14 090 565
Doussié blanc ain 0,15 11 799 203
Doussié rouge 1112 0,21 17 022 1403
Ekaba 1314 0,29 22908 5315
Ekop naga akolodo 1598 0,07 5946 1639
Ekop ngombé mamelle 1601 0,00 182 o
Emien 1316 2,28 180 495 114124
Evong 1209 1,25 99 442 39227
Faro 1319 0,07 5 248 3491
|__ Fraké/ Limba 1320 2,98 236 319 112 356
Framiré 1115 0,01 ii 908
Fromager / Ceiba 1321 143 113525 97 600
Gombé 1322 1,10
llomba 1324 2,75
Iroko 1116 0,93
Kossipo 1117 0,11
Kotibé 1118 0,16
Koto 1326 0,96

Longhi 1210 0,01 749 0
Lotofa / Nkanang 1212 5,08 403 214 45 017
Mambodé 1332 0,18 14112 4230
Moabi 1120 0,03 2064 705
Movingui 1213 0,60 47 811 12283
Mukulungu 1333 0,01 411 208
Naga 1335 0,23 18 405 6 082
Naga parallèle 1336 0,15 12055 3985
Niové 1338 3,77 298 694 16716
Okan 1341 0,23 17 894 13 868
Onzabili K 1342 0,15 12025 5513
Onzabili M 1870 0,00 195 ©
Padouk blanc 1344 0,55 43471 5 398
Padouk rouge 1345 1,83 145 103 48 229
Sapelli 1122 0,18 14218 1476
Sipo 1123 0,11 8982 2646
Tali 1346 0,99 78 446 53 909
Tali Yaoundé 1905 0,00 154 154
Tiama 1124 0,04 3417 947
Tiama Congo 1125 0,02 1310 0
Zingana 1349 0,02 1241

De l'analyse de ce tableau, il ressort que 64 essences principales ont été effectivement
inventoriées. Elles font au total 3 604 894 tiges. Il apparaît que 32,36 % de cet effectif est
exploitable. Par ailleurs, 68% des effectifs inventoriés est représenté par huit essences Principales qui
sont dans l’ordre décroissant de leur représentativité (figure 8) : llomba, Alep, Lotofa, Niové, Fraké,
Emien, Azobé, Padouk Rouge.

Fiqure 8: Représentativité des effectifs des essences principales inventoriées dans | "UFA 00 004

Reste
Padouk rouge
Axobé
Erien

Fraké

Nioë

Lotofa

Alep

Tombe. |

s 10 15 20 25 30 35

% Effectif total

De l’analyse de cet histogramme, l’on note une prédominance de l'ilomba.

Les tiges exploitables quant à elles sont représentées principalement par l'Iomba, l'alep,
= l’émien, le fraké, le fromager, le tali, le padouk rouge et le lotofa.

La figure 9 présente la distribution des tiges exploitables.

Figure 9: Représentativité des essences exploitables de l'UFA 00 004

Reste
Lotofa

Padouk rouge

Tali
Fromager
Fraké

— Emien
Alep

= Iomba

_ % Effectif total
M

34

SE

501 Bunopuy

[rzsor o o o o 906 o 916 105 voi Les Jsoer 1207
eur [0 507 Eu ZT BOT Jssoz rose OU Jroz [rue foses Jeur [res CET
ÉNET 309 CORRE 9045 J509 [user foret Joie [aire Jose farce dv
COMME: az 909 o as O Est [æw 08 ser  [usr [ar EE EE
mew [er o o Tr 25e Sttr [or © Josre [ussr [is  fese gorit  [erer uno
vrzsor [0 297 O 30 Dre 2000 eo6t sur Tips forte [rss fusur foret tua BueueyN 7 ejoior
Tes |o 0 o IC 0 Tr ST Jos © [usss Tior [ere [oser [ra Jens eur Buck
Es 0 o o o #0 ù #07 o 25T o 0 o 0 o Bot EE
svt [o o SZE o o us 80e ZT o St ü o C3 90e SAnoreBuqng
seu |o © o o o o © o o © 909 SzE o sûr. Tu010) H oBuog
woz [0 Sr ù o o o 0 £s ser eue [nes [sxse fowc vor ees
va |o 0 o 0 ü DT SE ar © 602 SEE CET Tuer y |
mer [0 0 #07 o o o 205 Tr ae Dee Jar [user ie TO veu
or |o ù ü o o o o o sr Ty eue ve 0 Sert oBu0D eue
me jo Q o o © 2 0 Te D OZ 807 ss F5 Far Con
2868 a [ses ser 287 0 13r So Tes ca 082 EE TEL EZET Eu ods
Star [40 St QE 297 15 Tir 882 ser 29 CH ET va6 esse an des |
CC sr See Br 0 o o o 897 o ù sr 9 oëTT EXT
zser  |o o o o 0 o o as mr Jon Œ EE  [owe sur Panor
ss |o 0 +0Z o o ù C3 ne OZ ei #9 ootr [ar EG caissoy
CES CS EE ME for [ses Tuer [rez [ur [ons one eus STT ou
mu fo DE ù o fo IE ET DE Û Fo o G o Sr Plus
zur fo o o 0 &oc 285 We ZEL LS Gv6z  Jone [one [zæwvr fan PEnoï pssnog
CE © © C3 o o ù 2e EST [rs fséec [rss [rue Jinr Puejqpissnog
or [0 o 0 o o En WE 0557 [en Gt  [osr [use fers for noÿqia
CHE o o ù ù 0 ü Ssr 2 ar 697 [rer [ss {eo pouoy pssog
we [o o 0 o o Eve so SEE we ser Jo Es eue  Jeon EP 75508
wa [0 Q ù o 0 o o us Sr rére [oore [or [eer fron ps
ser [0 Te 908 as M eur Foot are ss Jens fen fswa ere fees Srr pauv
sur [se 157 ST Ex Tr Tee 08 “97 Jior [ie Es ETS ser [ze [con CRE
ossoz  |o o mi 802 © Eve TOR aer [or moz  Jese Juve asc Jour tan uesseq ap nofeov
CEE se o o 0 ù oz © #0 Eve as £07 Œ o ES pueanofey
us o © ù o o © Ü ù Dr o o ù Eoz 207 Torr F5 enoIEy
Cwor [x Et a ï Gi 5 8 E 5 5 Q 5 z ï spo> sus

S242HS210/ s2j0435 saj inod ÿ00 00 VAN, 2p iuawadned ap 2jqo :5 ETEILTM
9e

EXT EX]
vsT 0 o o o PPunoEx 1e
s6r o o 0 o CT
z8r 0 o o © A PauoBu dog
565 |o o © ù oporcye efeu doyx
297 o o o ù ü o Len we
£0z o o o o o o Pune in wegy
297 o o 0 Q o o FIN? weqy
sur Jo 0 0 o o ü ea © Ge mL 3 eve [er Euav
mar [er o 297 o o o 297 o ES £07 #97 Tue o o Gver euuz

Es o o SE ù Sue 67 Js5o [are [ser Joecer [eco [os {zeric fosse farer SEnou anopeg
Lever © ü 0 807 302 26 LE Part 5057 Gazp [sos [coser [ossi [rver ET
saoër 0 0 o 807 0 Gr [or [er üs5  Jessr Jouer [se fees [ae Huaezuo
ET ce6 west [ss avec [oser [ucer [omsr ES CT C7 #9 vert [oust THE uso
véossz [0 o © ù £0z 209 988 Er mr [wwe fÎoos [rww BOPST [Her Pron
ssozr [0 o 29€ ar vor 0 PEE D 25 m6r [sr [ess Estr [oc CCE
sor8r [20 o 2 o DE ar #5 we eur [sos [rec [rwer Dee [ser ET
LT 0 0 0 o o © 307 0 O 0 o Tee o ES ETUI
æwr Jo 0 QE o SE ser st o Ex SE s1or fs vo89 [ar Ppoqui
ssssz  |o o o 0 0 896 2ste [ro [omws Joss [ose foeer Bisor  [oer ET
Eéw1 [0 ù 509 629 SES fermer fast Jssvse Jess Joss Jeeros [eco [roers (eroc Îrear Equoir
vus [0 IE a o Es MEOT Jovor [uote [ess [ose [oeror [zero eos leur Pauoo
SU Josese Joe Jossér Jsroz [we [ose [rss ave one lance luc COS CO ET CET
stesez [so 0 o SE MOe fers ©ferr Jossez [roc [io [resæ [eee emo (oze Jour ETRTECT
Sv2s 0 © zs2 ù Es ES 205 ü IE Eor E6z ü 595 [ss éter. ox
Sévosr [06e o CES HSE fues ©fréter Josor Jouez [zur [uosz [eue Joue [wo Joe veus
aez [0 o 307 0 O us ET Sr [os cour  [asoe [oser [sesr [rss er eqxa
ET CNET EE NS Four Joe Jwes four [sus Joss Jers emo fun fan Joe euqeg
B6b9T 0 Eu QE eoë ob E0e ET Lee £9TE EST EL £EET TH6T 6007 80€T ei

3.3.3. Structures

métriques du peuplement

classes de diamètre]

Effectifs

classes de diamètre|

Effectifs

classes de diamètrel

classes de diamètre|

Dabéma

Effectifs

io Ds 60 ne 07 0e uù nov 12 48 14

classes de diamètre]

Effectifs

Dibétou

cissses de diamètre!

Movingui

classes de diamètrel

Andoung brun

Effectifs

classes de diamètre|

Effectifs

200000
180000
50000
40000
20000
‘00000
80000
60000
40000
20000
o

Lotofa

classes de diamètre]

Padouk blanc

Doussié rouge

Aningré À

£ £
8
classes de diamètrel classes de diamètre classes de diamètre
Eyong Abam à PR. llomba
2 30000 2 £
Ë Ë ë
ü Ë Ë
‘classes de diamêt classes de diamètre classes de diamètre|
Emien Fromager
£ 25000 £ £
Ë Ë Ë
30000
ü ü Ë
25000
20000
“oo
000
<ü0o
o
classes de diamètre classes de ciamétre] classes de diamètre
Tali Padouk rouge Niové
& 2000 £ 2 25000
8 “
8000
0000
2000
4000
2000
o

DŒÉECEErTEEEE"

classes de diamètre|

clesses de diamètre]

classes de diamètrel

Iroko

500
00
50
o

Okan

Effectifs

Faro

00
200
1000
800
600
400
200

o

classes de diamètre

2000

classes de diamètre

classes de diamètre] classes de diamètre classes de diamètre
Aïélé / Abel Bahia Naga
e 8
8
classes de diamètre classes de diamètre 77 77 classés de diamétrel
Bossé foncé Bilinga Ekaba
2 700 & 3500
8 0
à 500 À 000
&000 2500
4000 2000
2000 100
2000 000
00 so
o °
casses de diamètre classes de diamètre. classes de diamètre
Mambodé Ayous / Obeche

£ 2 eco £

5 8 ë

ë ë Ë

M
o

nn 69 où 08 he 47 08 09 io 11 12 63 da

classes de diamètre

Effectifs

Naga parallèle

88 08 66 08 06 c7 do ao 1e 19

classes de diamètre

Effectifs

Acajou de bassam

Andoung rose

Effectifs

classes de diamètrel

classes de diamètre

classes de diamètre classes de diamêtre
Sipo Ekop naga A.
£ £ £
ë ë ë
ü i ü
TT" “ééses de dismare) 777" "chsses de dame) 17" ‘cisses de daméire
Aningré R Bété Bubinga rouge
£ 2 500
8 8 800
É Ë m0
600
50
400
300
200
we
°

classes de diamètre

Effectiis

Kossipo

classes de diamètre.

o

Tiama

classes de diamètre

Effectifs

Frai

classes de diamètre

40

Bossé clair Zingana

Moabi
£
É. |

classes de diamètre classes de diamètre classes de diamètre
Doussié blanc Acajou blanc
£ £
d ë
ü Ë
0
o
"7" "css dde "7 TT clssses de danètre
Bubinga rose Tali Yaoundé Abam fruit jaune
8 20 s £
È ë
Ë 20 ë
“
#0
1777 7 éasses de damêtre 7 classes dé damtre 7" "casses de diamètre
Mukulungu Bongo H (Olon) Tiama Congo
4 2 8 2
ô 3 È
Ë 200 Ë Ë
=
50
=
ve
o a
7 TT casses de dermtre ° classes de diamètre ° classes de diamètre

41

Longhi Acajou GE. Ekop ngombé M.
à 5 5
ë Ë Ë
2 @ mom oo 9 4 à Rae Ge a meme Bu D œ Da 0 0 9 8 œ 0 np 0 0
classes de diamètre classes de diamètre classes de diamètre
Abam vrai Onzabili M Abam évélé
È ë É
o
classes de diamètre lclasses de diamètre 77" Gesess do dambtre

On constate dans l’ensemble qu'il y a plusieurs essences qui présentent des structures
diverses. De nombreuses essences présentent des structures étalées avec un déficit de régénération
dans plusieurs classes de diamètres. Cette situation appelle l'interdiction de l’exploitation de
certaines essences dans le cadre de cet aménagement et la prise des mesures particulières en faveur

de leur régénération notamment leur identification lors des inventaires d'exploitation.
3.3.4. Contenu

Les volumes des différentes essences ont été calculés sur la base des tarifs de cubage de la
phase 3 de l'inventaire national.

De la distribution générale des volumes des essences principales inventoriées par classe de
diamètre dans ce massif forestier, il en découle la table de stock suivante (tableau 10) pour toutes les
strates forestières confondues.

Tableau 10 : Table de stock des essences principales des strates productives

Abam à poils rouges

Abam évélé 1408 0
Abam fruit jaune 1409 o
Abam vrai 1419 o
Acajou à grandes folioles 1101 Q
Acajou blanc 1102 4768
Acajou de bassam 1103 \, 23116
Aiélé / Abel 1301 NP 67826

TE

42

Alep 1304 17,58 1394 312 762150
Andoung brun 1305 238 188 950 132811
Andoung rose 1306 0,46 36 707 20550
Aningré À 1201 031 24474 14035
Aningré R 1202 21 16964 7381
Ayous / Obeche 1105 1,02 80 876 60 663
Azobé 1106 4,02 319 056 241 699
Bahia 1204 0,89 70 492 34446
Bété 1107 0,29 23356 7272
Bilinga 1308 1,08 85 629 49 734
Bongo H (Olon) 1205 0,03 2522 0
Bossé clair 1108 0,16 12748 4157
Bossé foncé 1109 0,12 9680 0
Bubinga rose 1208 0,05 4128 3393
Bubinga rouge 1206 0,17 13 534 11852
Dabéma 1310 5,30 420 032 323981
Dibétou 1110 123 97 496 10184
Doussié blanc ai 0,23 18 281 2452
Doussié rouge 1112 0,41 32514 10 377
Ekaba 1314 0,85 67 642 30 400
Ekop naga akolodo 1598 021 16877 8073
Ekop ngombé mamelle 1601 0,01 430 o
Emien 1316 9,64 764 413 634 037
Evong 1209 3,58 284153 201 218
Faro 1319 0,46 36 606 32488
Fraké / Limba 1320 11,80 936 124 636 123
Framiré 1115 0,05 4138 38
Fromager / Ceiba 1321 17,95 1423 517 1393 177
Gombé 1322 3,06 242936 97 508
llomba 1324 27,74 2199918 1 389 366
Iroko 1116 5,19 411791 224 613
Kossipo 1117 025 20217 8121
Kotibé ins 028 22449 8876
Koto 1326 2,83 224 177 96 960
Longhi 1210 0,01 1018 o
Lotofa / Nkanang 1212 614 486 739 162 263
Mambodé 1332 0,60 47954 30 840
Moabi 1120 0,18 14126 12493
Movingui 1213 1,66 131853 74.488
Mukulungu 1333 0,03 2097 1619
Naga 1335 0,82 65351 37505
Naga parallèle 1336 0,56 PE

Niové 1338 247 L'S# STI

Okan 1341 2,00 HÉCUPE AR Da7s
Onzabili K 1342 0,53 ia la2 ni id PRE aies

43

Onzabili M 1870 0,00 316 0
Padouk blanc 1344 1,39 109 946 31719
Padouk rouge 1345 6,19 491 245 272 197
Sapelli 1122 0,64 51153 23 583
Sipo 1123 0,64 50 400 36 685
Tali 1346 6,30 499 659 453 508
Tali Yaoundé 1905 0,01 967 967
Tiama 1124 0,17 13 360 7915
Tiama Congo 1125 0,05 3963 0
Zingana 10 089 7473

Il ressort de l’analyse de cette table que les essences principales inventoriées dans tout le
massif présentent un volume brut total de 12 462 047 m° dont 64,1% (7 988 956 m°) est exploitable.

Le volume brut total est constitué à près de 73 % par dix essences que sont : llomba,
Fromager, Alep, Fraké, Emien, Niové, Tali, Lotofa, Padouk Rouge, Iroko comme l'illustre la figure 10.

Fiqure 10: Représentativité des volumes bruts totaux pour les essences Principales de l'UFA 00 004

44

Sr

[o0zs Jo o o o EE votez PSTE TE core [use EX os0p
os6ser [0 LELE EE 6szz Gr er ZE Jeosot  Jersoz rover oser foros
otevser Jesse ETS ECO ET] MOEST © Jvoëdor  Jocrzor force [ess fosses fesezer LE
29288 [rev Jess [oc o TRTS ærer  [owe UE EX: ET 2072 oTEr L
sSeTer [6e û û boLT ET T6 6 to6er [oser [sec [ozos  [omor  fréerr ñ
Es [o 8Trp 0 0 STOE v6r 6 SA6ET EX GEBEE 095 S8 SUTEbT  |etesor Jér6se ejoo7
8107 o o o o o 0 o ù 0 0 0 Jeror 0 1uBuor
estvsz  [o Q 0 0 ù 2397 EOVT  Jovéer Joss [eos [ose fee RE æ Jeu Buoz
Gtrr c o û o t66r ü T0Pr o SEz o o o o o 2501 eBuiqng
ser Jo Q EN o o G9r TT 026 o SUvT O c #7 o SBnor eRuang
use 0 ù o © o ü o ù Q o E69T 90Z o EZT HOËUDE
ao fo MES Q c o o o SEev 6108 69201 [zorer  [awor [ze ex6t eueg
3697 fo o 0 o 0 CE ER Sr6 o EE 882 TZ 192€ PE CE
vre Jo o vr6z vo 0 o 2SSE HET EX TOrr EE ISEZ LE EE VrEuuv
E96€ o 0 où Q Q ü © o BE ser [60 &s o Se CETTE
CEE 0 o o 5 CE BEL EE o 100 € vrs o6rt 855 £e CN
CS EE msor [reve sssz o CE TÉSE SES EE re 919€ ZT 5067 EE cas
2sr1s  [vése BB6E 6559 LE ET GErr 2007 Z6ET 6E6 ve09 ET vere 509€ 166» eds
wo Ave 0265 960€ o 5 ù o 268 ù o CA ET E WHEON
isa fo o © ü o ù © CE EE sEsz 2367 ET cor CRE Fanox
TT OZ Q Q T9 € 0 0 © bros SST 6207 565 8987 stpe 4e DE92 OdISSOy
164719 [orcer [soc  [ecrve [es Se Hsso® Juor [ones [uoë  fesc ere joe EE EU]
ZETr Q 6 EE o o ù o ves 256 0 HE 0 o 0 ETEA

frsæ fo o o Ü a EE EC EE EE ES CCE CCE z EDEN] |
EE ù où EE © o o or GE CE TEE EE S63T DU FISSn0Q
sézs fo © o o o SEE GE sera |258 æôe [ice [ess Jour noaia
0896 a o 0 © o o o 6 965 EE mor CE 8097 Bau0y 25508
ma Jo o o o o 2097 oz st GET ET BE9 FES #99 IP 95508 |
ze [o Q © o o ù o o EE or 6665 22 530% eZ CF
ssoere  [o 19€2 coser  [zerz MUR use Joss [sw Joe [ous frs 15e S86ST  ]zz56 poor
s4808 — [veo6 vSLE «808 OEE tBLS #96 EI EEE west 6627 vS8T EH sr snoRy
OBz TS © 0 0985 Opsz 9 C2E tas OSE 4 SEE 299 660 5 2] STE 9297 a ap noleoy |
EX o EE ù o ù o Part ü 088 959 OTEr D0E TES o Due role
SSST 0 o 0 ü ù o © o ces ù ü o ES LEE EE

vor vE Et 1 a E vr ë G B s 5 O E z Ë Susss |

S912HS2310f s2j013s sa] inod y2075 2P 2{qP1 :TT ND9JQUI
9+

[ms Tosswr Joucs | [wear |] [ma]
o 0 o o o 0 PPAnOEA HE
0 © 0 ù o o Ut IEzUO
o o o 0 o ù ü o 0 5 dr û ü NP quoBu dons
ü 0 fo o © o ù EE SSDE zore Sovz OBET 9767 260E v e3eu dox3
o 0 o o © o fe o o ID o ù ù Te IA UeqY
ù o ù 0 û o ù ù o ù o o o BE Times y
STE ü ù o 0 0 IE o Q ù ù © o [ue ü ÉRLEN
“es  {o o o o o o ù ù sr _{o ZT sur D2T 865€ VSIOS € we y
Gsoor [525€ © CO o ü mer 0 se vez 60 sur 5 © ] euuz
EME en6s  [esors [zre exsee — [18e Jesces  Jéorvz eee  [oioez [eo [ea 6621 [est 7!
ais fo © ME] o 88 [oser  zeos  [oses [szces [soso [emo [crc fige fosses FEno1 opeg
séor [0 o ù © DIET EE ET ass sais fees [roe fra eue feum uejg Anopeg
sseæ  [o o 0 ù CE o “63 [one Be [eue CE CE CE ET |
LE EEE EE ES ES EE CS LC Gre Wire
8685 [o 0 0 o Fer SES 6069 our [rio Juve [er [oz for uen FAN
rew fo ü ss EE 1508 o CE 0 PE [2052 es ET ais Just eedeen
CEE o ER © TBE  Josr sr Jswv Joss [sort [eos zwor fee fers ET
2602 o 0 o 0 o 0 EN o 0 ù ù er ü 0 RU
wow |o © TES o 20 |rs8r EE o Bi8r  Joier #B0E [oser G9r [our spoquen
eva [eo o © © o 9516 SU one [rem Jsos  Jasw frorre fuoz far Sox
sisestc [0 o 06 [vos B4+59 © fosotvr [ssoesz OTezzevz [soosce [rte [eosere [esise [oxover root eue
œ6æz [o 285€ 9059 c Peso 36 So6sr [écran [oseer {ess [rer foise TOE [opter quon
SEPT Vuseor Jezre emo fées [ose Josver Jues Joss faces eos for fer ess Joss rseuou |
verses [ici [fe 6505 DIOE anses ©fosrarr [obsgr [sise [ozzur [root [wow fox Jon Pre
ous [o væn  |o u6s [nes [use fo GE Just [oo fe B0T sr Dies
Etre [etes o Se Se © fesesr © Tosoos foorvor [oseor orvr [os fers ons frame joue TETE]
1 0 o ze  o o [vs Jar Sytz Be frs [ore Toro [stse ET CCE
OO NME Joe Jussr [uen [ue fosse [eme Josuo Jwer Jœre lenx lex Z561 [ex euqeg
sos  |o 180€ EE CE Gérs [467 séser [sort |ævsr  [rooo res je CE SEPT a

3.4. PRODUCTIVITE DE LA FORET

3.4.1. Accroissements

Les accroissements utilisés dans cet aménagement sont ceux des fiches techniques annexées
à l'arrêté 0222. Ils sont donnés dans le tableau 12 ci-après pour les essences Principales inventoriées.

Tableau 12 : Les accroissements des essences Principales inventoriées

Nom commercial [Code [DME RE CE C2
Azobé 1106 |60 Movingui 1213 |60 05
Doussié blanc ai 80 Andoung brun 1305 |60 0,5
Doussié rouge 1122 [80 Dabéma 1310 ]60 0,5
Kotibé 1118 |50 Ekaba 1314 |60 0,5
Moabi 1120 100 Gombé 1322 |60 0,5
Bubinga E 1207  |80 Koto 1326 |60 0,5
Evong 1209 |50 Mambodé 1332 |50 05
Lotofa / Nkanang 1212 |50 Naga 1335 |60 0,5
Alep 1304 [50 Naga parallèle 1336 _|60 05
Bilinga 1308 |80 Abam à poils rouges 1402 |50 0,5
Niové 1338 [50 Abam fruit jaune 1409 |50 05
Okan 1341 |60 Ekop léké 1596  |60 0,5
Tali 1346 |50 Ekop naga akolodo 1598 |60 05
Zingana 1349 |80 EKop naga no 1599  |60 05
Omang bikodok 1868 |s0 Ekop ngombé gf 1600 _|60 05
Bubinga rouge 1206 _|80 Ekop ngombé m 1601 _|60 0,5
Bubinga rose 1208 [80 Onzabili K 1342 |50 06
Padouk blanc 1344 |60 Onzabili M 1870 |50 06
Padouk rouge 1345 [60 Acajou gf 1101 |80 0,7
Bété 1107 [60 Acajou blanc 1102 80 0,7
Bossé clair 1108 [80 | Acajou de bassam 1103 [80 0,7
Bossé foncé 1109 |80 Dibétou 1110 [80 07
Iroko 1116 _|100 Framiré 1115 |60 0,7
Kossipo 1117 [80 Bongo H (Olon) 1205 |60 0,7
Sapelli 1122 [100 Aiélé / Abel 1301 [60 07
Sipo 1123  |80 Faro 1319 |60 07
Tiama 1124  |80 Fraké / Limba 1320  |60 0,7
Aningré A 1201 |60 llomba 1324  |60 0,7
Aningré R 1202 |60 Ayous / Obeche 1105 |80 0,9
Bahia 1204 |60 Emien 1316 |50 0,9
Longhi 1210 60 Fromager / Ceiba 1321 [50 0,9

Ces accroissements sont constants par classe de diamètre. En réalité, cela n’est pas justifié car
dans la pratique, ils sont le plus souvent élevés pour les arbres de petit diamètre et diminuent au fur
et à mesure que les diamètres augmentent.

3.4.2. Mortalité

Elle est définie ici comme étant la mort naturelle normale des arbres. Dans une forêt naturelle

PAGES “e
en équilibre, cette mortalité est très élevée chez les jeunes tiges et di iue”au ur età mesure de
A 2

leur croissance. Elle devrait de ce fait varier par classe de diamètre.  / #/

Elle a été toutefois fixée dans les fiches techniques de l'arrêté 0222 par l'administration en
charge des forêts à un taux constant de 1% du peuplement résiduel pour toutes les classes de
diamètre.

3.4.3. Dégâts d'exploitation

Les activités d'exploitation occasionnent souvent des dégâts sur les arbres qui restent sur
pieds. L'intensité de ces dégâts varie en fonction des opérations forestières. Parmi les activités qui
causent des dégâts, nous pouvons citer en premier l’ouverture des routes et des parcs à grumes, suivi
du débardage, de l'abattage et d’autres activités telles que l'ouverture des layons d'inventaire, la
matérialisation des limites extérieures du massif et des assiettes de coupe.

Ces dégâts ont été fixés par l'administration en charge des forêts dans l'arrêté 0222 à un taux
constant de 7% du peuplement résiduel.

48

4. AMENAGEMENT PROPOSE

4.1. OBJECTIFS D'AMENAGEMENT

Le plan de zonage couvre peu à peu toute la partie méridionale du Cameroun. Il définit un domaine
forestier non permanent constitué des terres à vocations multiples et un domaine forestier
permanent constitué des forêts domaniales et des forêts communales. L'objectif à court et à long
terme de l'aménagement des forêts du domaine forestier permanent est la production soutenue et
durable du bois d'œuvre.

L'UFA 00 004 s'inscrit dans cette logique. Elle vise à assurer une production soutenue et
durable du bois d'œuvre. Mais, pour que l'aménagement de ce massif soit durable, l’on tiendra
compte également des autres ressources (faune, PENL, …), des autres fonctions de la forêt
(protection, conservation, recherche, ) et en faisant en sorte qu’elle contribue à l'amélioration des
conditions de vie des populations. Il a comme objectifs spécifiques :

“La réalisation des affectations à l'intérieur du massif sur la base des normes d'intervention
en milieu forestier et en fonction des strates forestières cartographiées ;

* La mise en place d’un système de gestion de chaque série issue de l'affectation des terres
réalisée dans le massif. Un accent particulier sera mis sur la série de production si

“L'élaboration d’un programme sylvicole à appliquer au massif forestier pour l'aider à se
reconstituer après exploitation et préserver ainsi à long terme sa capacité de production ;

"La fixation des mesures visant à assurer la protection des autres ressources forestières
(ressources fauniques et produits forestiers non ligneux) pendant et après l'exploitation 5

“L'évaluation de la rentabilité de l'exploitation de ce massif forestier pour s'assurer que les
options de gestion proposées dans cet aménagement sont respectées par le
concessionnaire.

4.2. AFFECTATION DES TERRES ET DROITS D'USAGE

4.2.1. Affectation des terres

La carte forestière élaborée ressort onze strates forestières dont six sont considérées comme
forêts primaires malgré leur différence de densité et de niveau de perturbation (DHS cp d ; DHS d;
DHS b ; DHS CHP d ; DHS b ; DHS CP b). Elles seront affectées essentiellement à la série de production.
Deux autres strates forestières primaires (DHS b in et DHS d in) sont inaccessibles à cause des fortes
pentes. Elles seront pour cela affectées à la série de protection. Une strate est constituée de forêts
secondaires en pleine reconstitution (SA cp d). Cette strate sera affectée à la production de la
matière ligneuse.

Les terrains sur sol hydromorphes (marécages et eau) représentent environ :22,94 % de la
superficie totale du massif. Ce pourcentage non négligeable prouve quelle massif.est bienarrosé. Les
Marécages Inondés Temporairement (MIT) sont exploitables en saison sèche. Ré c ce fait, ils seront
affectés à la série de production.

Le massif forestier a été subdivisé en deux séries. Une série de production et une série de

protection. La localisation des séries est présentée sur la carte 6 suivante et leur contenance dans le
tableau 13 qui suit.

Carte 6 : Affectations du massif

ue es se pe es PA
# É
J 4
A LI
Êl ñ
|
# L
nce
res
Sérecemanaoe om

Le k

se LD ed :

Tableau 13 : Superficie des différentes séries identifiées dans l'UFA 00 004

cmt | spteete | sansinune

Production | DHSb, DHs CHPb, DHs CHP d, DHS CPb, Hs CP 79 318,72 83,61
d, DHS d, SA CP d, MIT.

Inaccessible | DHS In b, DHS In d 14 971,39 15,78

Cours d’eau 578,62 0,61

Total

4.2.1.1. Série de production

La série de production couvre la majorité de l’UFA 00 004. Elle a 79 318,72 ha, soit environ
83,61 % de la superficie totale. La production de bois d'œuvre dans le temps sera assurée
principalement en respectant les principes d'aménagement durable (le par. 1 ns établis
en fonction d’une période de rotation déterminée). La chasse, la péchi fécolte du poiSde service
et des produits forestiers autres que le bois d'œuvre seront permise: soon À, sauf à

EL

50

l'intérieur des assiettes de coupe au moment de l'exploitation pour des questions de sécurité. Par
contre, l’agriculture y est interdite.

4.2.1.2. Série de protection

La série de protection couvre une superficie de 15 550,01 ha, soit environ 16,39 % de la
superficie totale de l'UFA. Cette série comprend le long des cours d’eau et les superficies impropres
au prélèvement du bois telles que les fortes pentes. Les activités de chasse et de pêche seront
autorisées aux populations riveraines du massif pour leurs besoins domestiques. La cueillette sera
restreinte aux fruits et aux écorces tout en évitant de ne pas nuire à la croissance, au développement
et à la survie de la végétation.

En revanche, l'exploitation du bois d'œuvre, la récolte du bois de service et l'agriculture
seront interdites.

En réalité, la zone de protection couvre une superficie plus importante car les bordures de
rivières ou zones inaccessibles ne seront pas exploitées conformément aux normes d'intervention en
milieu forestier.

4.2.2. Droits d'usage

Les droits d'usage ou droits coutumiers sont ceux reconnus aux populations riveraines
d'exploiter, en vue d’une utilisation domestique, certains produits forestiers, fauniques et
halieutiques à l'exception des espèces protégées.

Les populations riveraines usant de ces droits d'usage devront se conformer à la,
réglementation en vigueur car lorsque la nécessité s'impose, l'exercice du droit d'usage peut être
suspendu temporairement ou définitivement, par le Ministre en charge des forêts.

Sur la base de la vocation principale de ce massif forestier, les activités que les populations
pourront continuer à y mener et qui rentrent dans l'exercice de leurs droits d'usage sont :

a) La collecte libre des produits forestiers non ligneux (PFNL)

Les populations riveraines de ce massif forestier continueront à y récolter librement le bois de
chauffe et les petits matériaux de construction (liane, rotin, bambou et même les perches …). Il en est
de même des plantes médicinales et des autres produits qui rentrent dans leur alimentation
quotidienne (fruits sauvages, chenilles, feuilles, miel, écorces et mêmes racines..).

b) La chasse traditionnelle

Elles devront néanmoins pratiquer cette activité conformément à la réglementation en

vigueur.

La conduite de toutes ces activités par affectation à l’intérieur de ces UFA est donnée dans le
tableau 14.

51

Tableau 14 : Conduite des activités par affectation à l'intérieur de la concession 1029

Exploitation forestière prescriptions du présent plan interdite
industrielle d'aménagement après son
approbation
Activité autorisée mais elle doit
Extraction de sable et de être bien contrôlée le long de ”
Interdite

latérite certains marécages inondés
temporairement

Elle sera contrôlée et suivie car
les perches et les gaulis à
Récolte de bois de service | exploiter peuvent Interdite
compromettre la régénération
de certaines essences sollicitées

Récolte de bambou et de

=. rotin Elle est autorisée Autorisée mais à contrôler
Autorisée mais à appliquer mn }
ï su. Autorisée dans les mêmes
Chasse de subsistance conformément aux textes en Li
conditions

vigueur

Autorisée maïs l’utilisation des
produits toxiques dans les
méthodes de pêche à
promouvoir est interdite
Autorisé mais avec des

Ramassage des fruits rar Autorisé avec les mêmes
restrictions au moment de la

Autorisée dans les mêmes
conditions que dans la
série de production

Pêche de subsistance

sauvages mise en place des pépinières | P'ESCriptions
_ Cueillette de subsistance _ | Autorisée Autorisée
Strictement interdite en raison
Agriculture de la vocation principale de ce | Interdite

massif forestier

ILest interdit mais il pourra se
= réaliser dans les assiettes de
coupe en exploitation avec

| Sciage artisanal l’accord du concessionnaire Interdite
_ après une autorisation spéciale
du MINFOF (l'exploitation des
rebus et des grosses branches)

4.3. AMENAGEMENT DE LA SERIE DE PRODUCTION

4.3.1. Liste des essences aménagées

5 &

#

-_ Le nombre minimum d’essences à aménager exigé par l’arrêté 222/A/MINEF du 25 mai 2001,
fixant les procédures d'élaboration, d'approbation, de suivi et de contrôle de la mise en
œuvre des plans d'aménagement des forêts de production du domaine forestier permanent.
Cet arrêté précise que l’aménagiste doit porter au groupe des essences aménagées un
minimum de 20 essences dont le volume exploitable représente au moins 75% du volume
exploitable initial des essences principales ;

- La représentativité des essences à l’intérieur de la forêt (essences à exclure de l'exploitation) ;

- Les caractéristiques de chaque essence (types de distribution diamétrique, capacité de
régénération).

4.3.1.1. Essences exclues de l’exploitation

De l'analyse des données de la série de production, il ressort que certaines essences sont très
faiblement représentées. Leur exploitation entrainerait leur disparition à la seconde rotation ce qui
risque alors de changer la configuration floristique de cette forêt. Pour les préserver, il est nécessaire
d'interdire leur exploitation pendant la première rotation.

Ces essences sont celles qui ont moins d’une tige pour cent hectares. Elles sont au nombre de
douze (12) et sont contenues dans le tableau 15 ci-après.

Tableau 15: Liste des essences interdites à l'exploitation pendant la première rotation dans
l’UFA 00 004

Abam évélé 50 0 Le] Le} 315 0
Abam fruit jaune 1409 50 0 203 0 0 329 0
Abäm vrai 1419 50 ( 167 0 0 271 0
Acajou à G.F. 1101 80 0,01 577 0 0 1555 0
Bongo H (Olon) 1205 50 0,01 1188 Lo) 0 2522 0
Bubinga rose 1208 80 0,01 582 415 0 4128 3393
Ekop ngombé M. 1601 60 te] 182 0 Le) 430 0
Framiré 60 0,01 1121. 908 0 4138 3811
Longhi 60 0,01 749 Le] Lo] 1018 0
Mukulungu 60 0,01 411 208 0 2097 1619
Onzabili M 50 0 195 0 L} 316 0
Tali Yaoundé 50 0 154 154 0 967 967
El

Ces essences font on volume total de 18 086 m°.

4.3.1.2. Essences retenues pour le calcul de la possibilité

Sur la base de la table de peuplement de la série de productigf espèces. interdites à

e
a

À 0 es

DE à 2
 Lr Gp 53
ER OS
LVrere ea ©

Le volume exploitable des 25 essences aménagées est de 6 447 257 m, soit 80,8% du volume
brut total exploitable de toutes les essences du top 50 (7 979 163 mi).

Tableau 16 : Essences principales retenues pour le calcul de la possibilité

Abam à poils rouges 1402 0,12 9635 2137 0,03

Acajou blanc 1102 0,11 8449 4768 0,06

Acajou de bassam 1103 0,65 51279 23 116 0,29

L Alep 1304 17,58 1394 312 762150 9,55
Ayous/Obéché 1105 1,02 80876 60 663 0,76

: Azobé | 1106 4,02 319 056 241 699 3,03
Bossé clair 1108 0,16 12748 4157 0,05

Dabéma 1310 53 420 032 323 981 4,06

n Dibétou 1110 1,23 97 496 10184 0,13
Doussié blanc ait 0,23 18281 2452 0,03

Eyong 1209 3,58 284153 201 218 2,52

Faro 1319 0,46 36 606 32488 0,41

Fraké/Limba 1320 118 936 124 636 123 7,97

… Fromager/Ceiba 1321 17,95 1423 517 1393 177 17,46
Gombé 1322 3,06 242 936 97508 1,22

llomba 1324 27,74 2199918 1389 366 17,41

_ Koto 1326 2,83 224177 96 960 1,22
Lotofa/Nkanang 1212 6,14 486 739 162 263 2,03

Naga parallèle 1336 0,56 44353 26 533 0,33

Niové 1338 7,17 568 977 69075 0,87

Okan 1341 2 158 848 150 478 1,89

Padouk rouge 1345 6,19 491 245 272 197 3,41

Sapelli 1122 0,64 51153 23 583 0,30

Tali 1346 63 499 659 453 508 5,68

10 089 7473

88 263 67 626
Andoung brun 1305 2,38 188950 132811

Andoung rose 1306 0,46 36 707 20 550
Aningré À 1201 0,31 24 474 1403:

L Aningré R 1202 0,21 16 964 “
Bahia 1204 0,89 70 492

. Bété 1107 0,29 23356

Bilinga 1308 1,08 85 629 49 734 0,62
Bossé foncé 1109 0,12 9 680 o 0,00
|Bubinga rouge 1206 017 13 534 11852 015
Doussié rouge 1112 0,41 32514 10 377 0,13
Ekaba 1314 0,85 67 642 30 400 | 0,38
Ekop naga akolodo 1598 0,21 16 877 8073 0,10
Emien 1316 9,64 764413 634 037 7,95
Iroko 1116 5,19 411791 224 613 2,81
Kossipo 1117 025 20 217 8121 0,10
Kotibé aus | 0,28 22449 8876 o,11
Mambodé 1332 0,6 47954 30 840 0,39
Moabi 1120 0,18 14126 12 493 0,16
Movingui 1213 166 131853 74 488 0,93
Naga 1335 0,82 65 351 37505 0,47
Onzambili K 1342 0,53 42 394 30 057 0,38
| Padouk blanc 1344 139 109 946 31719 0,40
Sipo 1123 0,64 50 400 36685 0,46
Tiama 1124 0,17 13 360 7915 0,10
Tiama Congo 1125 0,05 3963 0 0,00
Total _ jr) | [1581906 1920

Ainsi donc, en plus des 25 essences aménagées dont le volume brut total exploitable s'élève à
6 447 257 m°, soit 80,8% du total exploitable, s'ajoutent les 26 autres dites complémentaires qui font
1 531 906 mi, soit 19,20% du volume brut total de toutes les essences principales autorisées à
l'exploitation.

4.3.2. Rotation

Conformément à l’article 6 de l’arrêtée 0222 du 25 mai 2001 fixant les procédures
d'élaboration, d'approbation, de suivi et de contrôle de la mise en œuvre des plans d'aménagement
des forêts de production du Cameroun, la rotation est l’espace de temps entre deux passages
successifs de l’exploitation au même endroit. Elle est fixée à 30 ans.

4.3.3. Simulation de la production nette

La production nette fait référence à toutes les tiges exploitables de la première rotation du
groupe des essences aménagées de diamètre supérieur au DME et inférieur ou égal au DME+4. Les
arbres de diamètre supérieur ou égal au DME+4 ont été retranchés de la table de peuplement initiale

devant servir pour le calcul de la possibilité.

En effet, les arbres de diamètre supérieur ou égal à DME+4 constituent le bonus de la
première rotation. Le bonus représente les tiges âgées avec une croissance presque nulle. Elles

no

seront exploitées mais n’entrent pas dans les calculs de reconstitution.

4.3.4. Reconstitution forestière et détermination des DME/AME

sur la base de la formule suivante :

% Re = [No (1-4) (1-Q)'I/Ne

Avec  N, = Effectif reconstitué après 30 ans
A= Dégâts d'exploitation estimés et fixés à 7%
a= Mortalité estimée à 1%
T= Rotation fixée à 30 ans
N, = Effectif exploité
Le tableau 18 présente les taux de reconstitution des 25 essences aménagées.

: Taux de reconstitution aux DME des essences principales retenues pour le calcul de la

= ETS

Dibétou 07 80 297%
Niové 04 50 210%
Doussié 8 04 80 201%
Lotofa 04 50 166%
Acajou blanc 07 80 157,00%
Abam à PR 05 50 145,00%
Acajou de B 0,7 80 96%
Gombé La 60 89%
Zingana 0,4 80 86%
Koto 0,5 60 83%
Fromager 0,9 50 67%
Bossé C 0,5 80 63%
Naga P 0,5 60 63%
Ilomba 0,7 60 59%
Sapelli 0,5 100 55%
Padouk R 0,45 60 54%
Fraké 0,7 60 52%
Alep 0,4 50 51%
Ayous 0,9 80 48%
Eyong 04 50 41%
Azobé 0,35 60 39%
Dabéma 0,5 60 35%
Faro 0,7 60 35%
Tali 0,4 50 22%
Okan 0,4 60 11%

On constate que sept essences n’ont pas atteint le minimum de 50% exigé. Leurs DME
administratifs ce fait été remontés successivement par classe d'amplitude 10 cm afin de réduire les
prélèvements et améliorer ainsi leur possibilité de reconstitution comme l'indique le tableau 19.

56

Tableau 19 : Remontée des DME

Essences AAM_|DME _|%Re [DME+10]%Re |DME+201%Re DME+30 | %Re
Ayous/Obeche 0,9 80] 48% 90] 126%

Azobé 0,35 60 39% 70] 54%

Dabéma 05 60 35% 70] 37% 80| 44% 90] 61%
Eyong 04 50] 41% 60] 48% 70] 71%

Faro 07 60 35% 70] 66%

Okan 04 60 11% 70] 27% 80] 38% 90| 98%
[rat 04 50 22% 60 34% 70] 71%

Il apparaît en définitive que trois essences ont vu leur diamètre d’exploitabilité augmenter
d’une classe (Ayous, Azobé, Faro). Deux autres ont vu leur diamètre minimum d’exploitabili

augmenter de deux classes (Evong, Tali). Le Dabéma et l’Okan a vu leurs diamètres d’exploitabilité
augmenter de trois classes.

Les diamètres minima d’exploitabilité définitivement retenus Pour cet aménagement sont
ceux pour lesquels ce taux de reconstitution est au moins égal à 50%. Ils sont contenus dans le
tableau 20.

Tableau 20 : Les DME/AME retenus Par essence principale

Essences_ ÊTRE
Dibétou 302%
Niové 212%
Doussié blanc 201%
Lotofa/Nkanang 166%
Acajou blanc 156,90%
Abam à PR 143,10%
Acajou de B 95%
Gombé 88%
Zingana 86%
Koto 83%
Fromager/Ceiba 67%
Bossé C 63%
NagaP 63%
llomba 59%
Fraké/Limba 56%
Padouk R 54%
Sapelli 54%
Alep 51%
Ayous/Obeche 126%
Eyong 71%
Azobé 54%
Dabéma 64%
Faro 2.64%
Tali 73%.
Okan

57

4.3.5. Possibilité forestière

La possibilité forestière désigne le volume maximal de bois autorisé à être récolté à chaque
passage de l’exploitation (rotation), sans entamer le capital productif, assurant ainsi, la durabilité de
la production à long terme. La possibilité totale du massif forestier est de 3 017 754 m°, ce qui donne
un prélèvement moyen de 32 m° à l'hectare dans la série de production. La possibilité quinguennale
est obtenue en di

sant le volume brut exploitable des essences retenues dans le calcul de la
. possibilité par le nombre de blocs quinquennaux, soit par six (6).

Pq=Vt/6
Avec :
-_ Pq= possibilité quinquennale ;
= Vt= volume total exploitable de la série de production.

La possibilité quinquennale est estimée à 502 959 m°, soit un prélèvement moyen annuel
(possibilité annuelle) de 100 591,8 m° de bois brut.

Le bonus de la première rotation est estimé à 2 971 906 m°, soit un prélèvement moyen annuel
de 99063,53 m°.

Tableau 21 : La possibilité forestière

Possibilit

1424 3344 4768
14 716 8400 23116
22874 24855 47729
70 168 139 260 209428
Bossé clair 80 4157 0 [ 4157
Dibétou 80 10184 Q 10184

Doussié 2
blanc | 2452 0 2452
Sapelli 100 15 701 7882 23583
- Eyong 70 88 941 19 310 108251
Lotofa 50 141 528 20 735 162263
: Alep [ 50 429 075 333 075 762150
Dabéma so 65 399 172 047 237446
Faro 70 7640 23 270 30910
= Fraké 60 392 938 90 746 483684
Fromager 50 61309] 1331868] 1393177
Gombé 60 71057 26451 97508
Homba 60! 1163558 225808 | 1389366
Koto [60 | 87761 9196 26960

_ Naga 60
parallèle 13 598 12935 26533
Niové 50 54 098 8 068 62166

4.3.6. Production nette

Okan 90 10116 118 040 128156
Padouk "
rouge 238 286 33911 272197
Tali 70 47332 356 534 403866
Zingana 80 1302 6171 7473
Abam à

o 2137

La production nette est obtenue en additionnant la possibilité forestière avec le volume
exploitable des autres essences principales autorisées à l'exploitation. Elle est présentée dans le

tableau 22 ci-après.

Tableau 22 : Production nette du massif forestier

Acajou blanc 80 1424 3344 4768
Acajou de B . 80 14716 8400 23116
Ayous 90 22 874 24 855 47729

L Azobé 70 70 168 139 260] 209428
Bossé clair 80 4157 0 4157
Dibétou 80 10 184 0 10184
Doussié blanc 80 2452 o 2452
Sapelli 100 15701 7882 23583
Eyong 70 88 941 19 310 108251
Lotofa 50 141 528 20735 162263

rm Alep 50 429 075 333 075 762150
Dabéma 90 65 399 172047 237446

L Faro 70 7 640 23 270 30910
Fraké 60 302 038 90 746 483684
Fromager 50 61309 1331 868 1393177

| Gombé 60 71057 26451 97508
llomba 60] 1163558 225 808 | 1389366
Koto 60 87 764 9 196 96960
Naga parallèle 6o| 13 598 12935 26533
Niové 50 54 098 8 068 62166
L Okan 90 10 116 118 040 me

Padouk rouge 60] 238286 sou] 272187];
Tali 70 47 332 356 534 4038661
Zingana 80 1302 6171 743

: Abarn à poils R, 50 2137 0 213
RES

60 7273 o 7273
Bossé foncé 80 0 © 0
Doussié rouge 80 10 377 o 10 377
Iroko 100 | 176231 48382] 224613
Kossipo 80 4 499 3621 8120
Kotibé 50 8877 0 8877
Moabi 100 9066 3427 12 493
Sipo 80 11230 25454 36 684
Tiama 80 7916 0 7916
Tiama Congo 80 o 0 0
Aningré À 60 11121 2914 14 035
Aningré R 60 5935 1446 7381
Bahia 60 29 123 5324 34447
Bubinga rouge 80! 7000 4852 11852
Movingui 50 59 515 14973 74488
Aïélé / Abel 60 26 226 41398 67 624
Andoung brun 60 91976 40 834 132 810
Andoung rose 60 15921 4629 20 550
Bilinga 80 38 048 11685 49 733
Ekaba 60 21 694 8 706 30 400
Emien 50 384 470 249 568 634 038
Mambodé 50 9211 21629 30 840
Naga 60 25 936 11568 37 504
Onzabili K 50 18730 11326 30056
Padouk blanc 60 27375 4343 31718
Ekop naga A. 60 073 0 _8073

La production nette de ce massif forestier est de 4 033 577 m°. Le bonus net quant à lui est de
3 487 985 m°.

La production nette devant servir de base pour la subdivision de ce massif forestier en blocs
auinquennaux et en assiettes de coupe se répartit ainsi qu'il suit par strate forestière productive (cf.
tableau 23).

série de

Tableau 23 : Répartition de la production nette par hectare et par strate forestière pour
Production de l’UFA 00 004 LÉ

359 840| 7 764,92
Hs d 53021|  1362,29 38,92
DHS CHP b 208 578 4 462,19 46,74
DHS CHP d 238998] 431661 55,37

DHS CP b 724345 | 13432,11 53,93
DHS CP d 1438912] 2423746 59,37
MIT 1002347] 20 518,71 48,85
SA CP d 7535 88,21

4.4. PARCELLAIRE
4.4.1. Blocs d'aménagement

L'UFA a été divisé en six Unités Forestières d'Exploitation (UFE). Chaque bloc quinquennal a
ensuite été subdivisé en cinq Assiettes Annuelles de Coupe (AAC) dont les écarts de superficie ne
dépassent pas 5%.

Les contenances et les contenus des différents blocs quinquennaux et AAC sont présentés
dans les tableaux 25 et 26.

L'écart de volume entre l’UFE 2 qui a le volume le plus élevé (684 441m°) et l'UFE 4 qui a le
volume le plus faible (658 723 m°) est de 3,9%, inférieur à la valeur tolérable de 5%.

Tableau 24 : Détails des contenances et contenus des Blocs d'Exploitation

rat
DHSb 2680 48,03 128 722 DHSb 36 677
DHS d 571 45,74 26 119 DHS d 0 Q o
DHS CHP b 131 39 5109 DHS CHP b 234 46,59 10 903
DHS CHP d 0 0 0 DHS CHP d 315 64,54 20 331
DHS CP_b 2997 49,65 148 796 DHS CP b 1273 56,59 72036
DHS CP d 2987 58,86 175 827 DHS CP d 6504 58,53| 380 650
MIT 3926 48,83 191 721 MIT 3354 48,85 163 844
SACP d 90 84,94 7645 SA CP d 0 0 0
Eau 259 o o Eau 170 o o
DHS d'in 1543 0 0 DHS d'in 743 0 0
DHS b in 3178 0 o DHS bin 1115 0 0

DHS b 1428 49,72 70 996 DHS b
DHS d 146 39,40 5753 DHS d
DHS CHP b 2010 47,72 95 909 DHS CHP b
DHS CHP d 1173 55,40 64 987 DHS CHP d
DHS CP b 2011 56,64 113 902 DHS CP b
DHS CP d 2258 64,22 145 002 DHS CP d
MIT 3435 49,32 169 412 MIT

SA CP d © 0 0 SA CP d
Eau o o 0 Eau

DHS d'in 545 0 0 DHS d'in 3456 0 0
DHS bin 1880 Q] 0 DHSbin 2283 0 0
Sup Toi

DHSb 1071 46,32 49 611 oHsb 974 47,37 46 142

DHS d 0 0 0 DHS d 665 38,92 25 884
DHS CHP b 192 46,49 8926 DHS CHP b 1474 46,76 68 929
DHS CHP d 48 54,83 2632 DHS CHP d 1745 55,38 96 636
DHS CP b 2940 52,33 153 853 DHS CP b 1429 60,82 86915
DHS CP d 5473 55,10 301 536 DHS CP d 3 060 57,40| 175638
MIT 3 094 48,91 151 321 MIT 3133 55,06] 172489
SA CP d 0 0 0 SA CP d 0 0 0
Eau 0 0 o Eau 0
DHS d'in 580 o 0 DHS d'in

0 DHS bin

L'écart entre l’UFE 2 qui a le volume le plus élevé (684 411 m3) et l’'UFE 4 qui a le volume le
moins élevé (658 723 m°) est de 3,89 %

4.4.2. Ordre de passage

Chaque bloc d'exploitation a été subdivisé en cinq assiettes annuelles de coupe. Les
contenances de chaque assiette de coupe sont présentées dans le tableau 25 ci-après. Cet ordre est
donné par une nomenclature à deux chiffres. Le premier chiffre indique le numéro de l'UFE et le

second celui de l'assiette de coupe dans l'UFE.

Tableau 25 : Contenance des assiettes de coupe

AAC 3-2 3226 706 2520
AAC 33 2659 197 2462
AAC 34 2641 188 2453
AAC 35 2647 109 2 538
14886 2425] 12461
AAC 41 3638 894 2744 |
AAC 4-2 4615 1785 2 830
AAC 43 4 082 1288 2 794
AAC 44 ao16 1124 2792
4 AAC 4-5 3594 874 2720 4
19 845 5965] 13880
AAC 51 3147 503 2 582
AAC 5-2 2 808 200 2546
AAC 5-3 2655 0 2 593
AAC 54 2825 18 2572
5 AAC 5-5 2587| 0 2825] 269
14022 860] 12818
AAC 61 2574 0 2512
AAC 62 2 599 o 2537
AAC 6-3 2555 0 2493
AAC 64 2890 370 2458
6 AAC 6-5 2641 99 2 480 3,21

L'équisurface des assiettes de coupe au sein des six blocs quinquennaux est donc respectée
car les écarts calculés sont tous inférieurs au seuil de 5% tolérable.

Cet ordre d'exploitation est matérialisé sur les cartes 7 et 8.

Carte 7 : Subdivision de l’'UFA 00 004 en six UFE et leur ordre d'exploitation

saw se ea ps y ps cg

25

 AÉRDUN US,

à RE. + H

Carte 8 : Subdivision de l’'UFA 00 004 en six UFE et leur ordre d'exploitation sur fond de carte INC

Carte 9 : Subdivision des UFE en AAC et leur ordre d'exploitation

ge

Êl
Ë

crue

Carte 10 : Subdivision des UFE en AAC et leur ordre d'exploitation sur fond de carte INC

4.4.3. Voirie forestière

L'UFA ayant été déjà exploitée, il y existe un réseau d'anciennes pistes. Autant que possible,
ces anciennes routes seront réutilisées. L'axe principal qui reliait Yingui à Nébolen est d’ailleurs
visible sur Google Earth. (Toutefois il faudrait éviter d'ouvrir cette ancienne route d’un bout à l’autre
de l'UFA).

La planification des nouvelles routes se fait en suivant les données topographiques des cartes
IGN au 1 : 200.000, des cartes satellites lorsqu'elles sont disponibles et la carte des contours à 10 m
élaborée par Sylvafrica. La planification des routes est présentée sur la carte 10.

La planification précise par bloc quinquennal est réalisée au fur et à mesure de l'avancement
de l'inventaire d'exploitation qui en donnant les détails exacts du terrain et du patrimoine forestier
indique les directions à suivre pour les routes et les bretelles à ouvrir.

L'ouverture des routes a des conséquences profondes sur la forêt. Elles sont d’une part des
terrains dénudés et sensibles à l'érosion, et d'autre part des voies d'accès pour les chasseurs et les
populations cherchant à s'installer à l’intérieur du patrimoine forestier. La société fera un effort
particulier pour atténuer ces influences négatives.

4.4.4. Régime sylvicoles spéciaux

Par souci de maintien de la diversité floristique et génétique, des semenciers de certaines
espèces de valeur exploitées seront identifiés et marquées en réserve lors de l'inventaire
d'exploitation. Ces semenciers seront des arbres qui ont atteint au moins le diamètre minimum
d’exploitabilité aménagement et seront sans défaut de conformation apparent. Ils seront marqués
sur tout leur pourtour par un trait horizontal de peinture blanche à 1,30 mètre du sol avec le sigle S
(Semencier) peint au-dessus du trait.

En outre, lors de la réalisation des inventaires d'exploitation, il sera aussi évalué le potentiel
de certains ligneux soumis aux règles spéciales d'exploitation. C’est le cas de l’Ebène.

68

Carte 11 : Planification du réseau routier principal dans l’UFA 00 004

0 25 «€
mn —Klometres

+

oder

Carte 12 : Planification du réseau routier principal dans l’UFA 00 004 sur fond de carte INC

4.5. PROGRAMME D'INTERVENTIONS SYLVICOLES

Le massif forestier connaît une forte pression anthropique. Il est donc nécessaire qu'il soit
sécurisé. De ce fait, on doit ouvrir et matérialiser ses limites extérieures tant naturelles que non
naturelles. Ces limites seront ouvertes sur une largeur de 5 m et les arbres à croissance rapide
plantés.

La restauration des espaces forestiers perturbés par les activités agricoles se fera
progressivement par la méthode taungya. Les arbres seront plantés dans les espaces aménagés pour
les cultures ou déjà occupés par les plantations des populations. Les espaces à reboiser seront
identifiés au préalable et un planning de plantation élaboré lors de la réalisation du plan de gestion

quinquennal de chaque UFE.

Les activités sylvicoles se feront sur la base des contrats de prestations passés entre le
concessionnaire qui financera les opérations de plantation et les comités paysans-forêts chargés de
les réaliser sur le terrain ou par tout autre approche adoptée par le concessionnaire.

Les populations prépareront ainsi les terrains pour leurs plantations. Les plants forestiers leur
seront ensuite fournis par le concessionnaire en même temps qu’un appui financier pour leur mise en
place en même temps que leurs cultures qui de préférence devront être des plantes annuelles.

L'exploitant quant à lui procèdera également à la mise en terre des plants dans certains parcs
des assiettes de coupe après exploitation.

4.6. PROGRAMME DE PROTECTION

La protection de l’environnement dans cette UFA tiendra essentiellement au respect des
normes d'intervention en milieu forestier notamment le respect des prescriptions relatives à la
protection des pentes abruptes et des plans d’eau. Le concessionnaire prendra de ce fait toutes les
dispositions pour éviter le déversement des huiles de vidange n'importe où dans le massif et
l'exploitation sur les pentes fortes. Ce programme vise également à restreindre l’envahissement de
ce massif forestier par les populations.

Il'est à noter que les actions qui seront entreprises en vue de protéger l’environnement
tourneront autour d’une exploitation à impact réduit.

4.6.1. Protection contre l’érosion

Pour lutter contre l'érosion, le concessionnaire appliquera rigoureusement les prescriptions
suivantes :

+ éviter l'exploitation des berges des cours d’eau qui sont ici presque tous encaissés;

+ éviter une destruction excessive de la végétation lors de l'ouverture des parcs à bois, des

pistes de débardage et des routes. À cet effet, la planification du seau, routier principal
HEn UE

effectuée doit être respectée et elle doit être complétée au gite 4@ exp itation par un

bon plan de pistes secondaires sur la base des résultats de Viouéntaire el ve

bon ;

+ former le personnel commis à l’abattage aux techniques modernes notamment l'abattage
contrôlé en vue d'éviter des fentes, gaspillages et la destruction du peuplement d'avenir qui
contribue efficacement à lutter contre l'érosion en freinant le ruissellement.

4.6.2. Protection contre le feu

Les feux de brousses en zone forestière, ne constituent pas une préoccupation majeure bien
que les pratiques culturales des populations soient fondées sur l’agriculture itinérante sur brülis.

Les mesures de protection contre les feux de brousse incombent entièrement au
concessionnaire et à ses ouvriers. De ce fait, ils s’emploieront à limiter autant que possible les
installations humaines même temporaires dans le massif forestier. Par conséquent, l'interdiction de
pratiquer l’agriculture dans l'UFA sera sui

ie par le concessionnaire qui devra dénoncer tous les
nouveaux cas observés auprès de l'administration en charge des forêts. L'usage du feu devra se

restreindre à la cuisson des aliments dans les campements installés provisoirement pour les

inventaires forestiers, les travaux sylvicoles et pendant l'exploitation des assiettes de coupe.
4.6.3. Protection contre les envahissements des populations

Ce massif forestier partage une grande limite non naturelle avec les zones d’activité des
populations. Il est par conséquent très accessible et connaît de ce fait une pression anthropique
élevée au Nord, à l'Est et au Sud. Seules les parties Nord et Ouest sont partiellement protégées par le
cours d'eau Makombe.

Les populations continueront à y exercer leurs droits d'usage définis dans le présent plan
d'aménagement et ceux qui leur sont reconnu par la réglementation en vigueur. Cependant, pour
limiter l'extension des activités agricoles dans ce massif forestier, il convient de maintenir les limites

clairement visibles sur le terrain par un entretien périodique.

Les plantations d'arbres à la lisière des fronts agricoles identifiés à l’intérieur de l'UFA 00 004
sont aussi prévues dans les mêmes conditions que les limites extérieures. Cette haie d'arbres vise à
limiter l’extension des activités agricoles des populations à l’intérieur de cette forêt.

En outre, le concessionnaire devra établir des contrats de partenariat avec les populations
pour la réalisation de certains travaux tels que l’entretien des limites extérieures dès qu'elles seront
ouvertes et réceptionnées, les travaux sylvicoles ainsi que la surveillance continue de l’UFA. Cette
option de gestion participative contribuera à les sensibiliser davantage pour éviter les
envahissements.

4.6.4. Protection contre la pollution
Les populations et les employés de la société SIENCAM devront dans ce cadre :
e éviter l’utilisation des polluants chimiques dans les méthodes de pêche autorisées;

e éviter le déversement des huiles de vidange et de tout autre produit chimique dans la nature.

. 4.6.5. Dispositif de surveillance et de contrôle
L'aménagement forestier impose trois contraintes principales :

e le respect du parcellaire (limites des Assiettes Annuelles de Coupe et des Unités
Forestières d'Exploitation et l’ordre d'exploitation arrêté)

e le respect des Diamètres Minima d’Exploitabilité fixés dans l'aménagement et
approuvés par l'administration en charge des forêts;

+ le non abattage des essences interdites à l'exploitation.

L'exploitant devra prendre les dispositions nécessaires sur le plan interne pour veiller au
respect strict des contraintes ci-dessus évoquées. Ces dispositions passent par la formation du
personnel et le recrutement des techniciens qualifiés. Ces techniciens devront veiller

particulièrement :
+ à la bonne délimitation des Assiettes Annuelles de Coupe ;

e au respect des prescriptions en matière d'exploitation (diamètre d'aménagement,
essences interdites, zone de protection, abattage directionnel...) ;

e à l'application stricte des normes d'intervention en milieu forestier ;
e à la lutte contre le braconnage surtout celui effectué par le personnel de l’entreprise.

Ce contrôle interne n’exclut pas toute autre action de l'administration forestière qui met
souvent l'accent sur le respect des normes techniques d'exploitation et les prescriptions
d'aménagement.

4.7. AUTRES AMENAGEMENTS

Outre le bois d'œuvre, une attention doit également être accordée aux autres produits
forestiers, notamment les ressources halieutiques et fauniques, les produits non ligneux ainsi qu’à

certains sites d'intérêt touristique qui peuvent être identifiés dans le massif.
4.7.1. Structures d’accueil du public

L'inventaire d'aménagement n’a pas signalé dans ce massif forestier la présence de sites
particuliers ayant des potentialités touristiques avérés. Cependant la multiplicité des zones
inaccessibles rend nécessaire la poursuite de la prospection. Il n’est donc pas exclu qu'il soit trouvé
des sites touristiques en parcourant systématiquement ce massif forestier.

De ce fait, lors de la réalisation des inventaires d’exploitation, les zones qui pourront être
identifiées comme site faisant l’objet d’un attrait touristique certain, feront l’objet d’un
aménagement touristique par des structures compétentes et seront de EPA éfends lors

_ 4.7.2. Mesures de conservation et de mise en valeur du potentiel hall aa |
EE F Slaui

de l’exploitation par le concessionnaire.

UE
La conservation de la faune dans cette UFA passe par une réd dut praconhà ébjen que
MCE «SAS CN
e= les études socio-économiques aient montré que la chasse ne constituë. ee e act dés grande
PAR SA

ob — 73

importance pour les populations riveraines. Toutefois, les décisions suivantes seront mises en œuvre
par le concessionnaire pour limiter le braconnage dans ce massif :

e renforcer le contrôle des points d'accès dans le massif avec l'appui du Ministère en
charge des Forêts et des forces de l’ordre ;

e susciter la création des comités de lutte contre le braconnage dans certains villages où
l’activité est intense et les rendre opérationnel;

e introduire dans le règlement intérieur de la société, les aspects répressifs du
braconnage. Pendant les périodes d'exploitation, l’opérateur veillera en outre à mettre
à la disposition des ouvriers en situation de campement, d’autres sources de protéines
animales (poissons, viande de bœuf) au prix coûtant ;

_ e _introduire dans les clauses du contrat de transport du bois avec les sous-traitants, les
prescriptions interdisant le transport des braconniers et de leurs produits ;

e__ sensibiliser en continue les populations et le personnel de la société la nécessité de la
conservation de la faune, notamment les espèces protégées. Cette sensibilisation se
fera à travers le maintien en état des affiches dans les villages riverains du massif et
par l’organisation des réunions d'échange ;

e former et encourager les populations riveraines à l'élevage. Pour cela, le
concessionnaire accordera un appui matériel et financier à certaines personnes et
associations ou GIC en activité dans la localité. Les groupes seront d’abord identifiés et
les financements au montant arrêté par le concessionnaire octroyés;

° contrôler la chasse effectuée par les équipes d'inventaire d'exploitation.
4.7.3. Promotion et gestion des produits forestiers non ligneux (PFNL)

_— En vue d'assurer une gestion durable des produits forestiers non ligneux, les actions suivantes
seront entreprises :

e _ L'inventaire qualitatif et quantitatif des PENL pour une connaissance du potentiel ;

e La conduite des études pour maîtriser la production et les périodes de fructification de
certains PFNL;

e La connaissance des circuits de commercialisation pour aider les populations à placer

ces PFNL dans les zones à forte demande et accroître ainsi leurs revenus. Une étude

sera pour cela réalisée par les structures compétentes choisies par le concessionnaire,

4.8. ACTIVITES DE RECHERCHE

Les activités de recherche à mener dans ce massif forestier et ql
. : : x a s. ; À, 2:
concessionnaire visent à améliorer les connaissances sur la dynamique de té-euple:

réajuster les paramètres de son aménagement.

74

Les études à réaliser dans ce cadre seront effectuées en collaboration avec les structures
compétentes en la matière (structures spécialisées du MINRESI). Elles comprennent notamment
l'installation et le suivi des parcelles échantillons permanentes pour le suivi de l’évolution du massif.
Ces parcelles seront des carrés de 200 m de côté. Au total un réseau de six parcelles de suivi sera
installé dans cette UFA dont trois dans les espaces déjà exploités et trois dans des zones non encore
exploitées. Leur localisation sera précisée par les chercheurs dans un protocole qui sera élaboré sous
financement du concessionnaire. Les paramètres à observer sont les suivants :

+ accroissement moyen annuel en diamètre des essences principales;
e mortalité;

vigueur de la régénération après exploitation ;

e pathologie;

e effet des interventions sylvicoles sur la croissance des tiges ;

e perturbations causées notamment au niveau de la faune ;

e le suivi analytique de la production etc...

Ce protocole fixera également la périodicité des observations et les résultats obtenus après
leur approbation par le Ministère en charge des forêts et de la faune, seront pris en compte lors de la
révision de ce plan d'aménagement.

Par ailleurs, des études complémentaires seront réalisées en vue d'affiner certaines données
importantes pour une bonne gestion de ce massif. Ces études porteront sur l’élaboration des tarifs
de cubage personnalisés à ce massif forestier et la détermination des coefficients de
commercialisation.

5. PARTICIPATION DES POPULATIONS A L’'AMENAGEMENT DU MASSIF

5.1. CADRE ORGANISATIONNEL ET RELATIONNEL

La loi N° 94 du 20 janvier 1994 et ses textes d'application mettent un accent sur la
participation des populations à la gestion des ressources forestières. Cette participation constitue
une innovation majeure de la nouvelle politique forestière nationale. Elle est reconnue par la
communauté internationale comme l’un des éléments à prendre en compte dans les processus de
certification de la gestion forestière. Elle n'est plus de ce fait perçue comme une contrainte
supplémentaire imposée aux exploitants forestiers comme le pensait certains opérateurs
économiques autrefois, cette participation souhaitée des populations permet de s'assurer que
l'exploitation se déroule sans heurts et qu’elles tirent des bénéfices de l'aménagement pour s’en
intéresser. Elle passe par la création des structures de concertation et des plates-formes de
discussion entre les principaux acteurs.

Pour rendre cette participation effective, des comités paysans-forêts vont être créés par les
populations sur incitation de l'opérateur économique. Ces comités dont le rôle est d'être des
interlocuteurs des populations auprès de l'administration et de l'opérateur économique, rempliront
les tâches suivantes :

sensibilisation et animation dans les villages ;
information des populations sur les activités d'aménagement du massif;

° suivi et désignation des délégués lors de l’exécution de divers travaux d'inventaire en
vue d'identifier les sites de récolte des produits forestiers non ligneux ;

* collaboration en matière de contrôle et de surveillance de la concession ;
e règlement des conflits ;

e création des groupes de travail en vue de conclure des contrats pour les travaux
d'entretien et d'ouverture des limites ainsi que ceux de reboisement prévus dans le
cadre du programme sylvicole.

Seuls les comités paysans-forêts fonctionnels pourront bénéficier d’un appui financier du

concessionnaire pour mener à bien leurs activités.
5.2. MECANISME DE RESOLUTION DES CONFLITS

Les conflits qui pourront naître de l'exploitation de ce massif forestier devront être réglés
prioritairement à l'amiable dans le cadre d’une plateforme réunissant les représentants des comités
paysans forêts, le concessionnaire, le représentant des collectivités décentralisées, les représentants
du ministère en charge des forêts et celui de l’administration territoriale. En cas de non consensus,

les instances juridiques compétentes seront sollicitées.

Les représentants des ONG exerçant dans cette localité &tcles-mipistres du culte seront de

ak al Be COTE TRESS

temps en temps associés aux réunions convoquées al effet c résoudre cèrt: conflits.
GO & SerN

VAI RS NX

5.3. MODE D’INTERVENTION DES POPULATIONS DANS L’'AMENAGEMENT

Les populations interviendront dans cet aménagement par les actions suivantes :

le recrutement comme main d'œuvre locale en fonction des besoins de la société par

le concessionnaire ;

les contrats de prestation passées directement entre le concessionnaire et les comités
paysans forêts pour la réalisation de certains travaux d'aménagement, d'exploitation
forestière et surtout de reboisement comme prévu dans le programme sylvicole;

là collecte libre de certains produits forestiers non ligneux comme prévus dans les
droits d'usage reconnus aux populations sans perturbation de l’activité principale
d'exploitation;

les contrats de surveillance et de contrôle du massif forestier.

77

6. DUREE ET REVISION DU PLAN D’AMENAGEMENT

6.1. DUREE ET REVISION DU PLAN

La durée de ce plan d'aménagement est de trente ans, soit une rotation. L'élaboration de ce
plan d'aménagement a nécessité une masse considérable d'informations permettant déjà une bonne
planification des activités sur cette première rotation. Cependant les connaissances nouvelles des
écosystèmes forestiers tropicaux permettront de reconsidérer certaines décisions d'aménagement.

Dans ce contexte et pour rester conforme aux prescriptions de l'arrêté 0222, le présent plan
d'aménagement peut être révisé une fois tous les cinq ans, période qui convient à l'exploitation d’un
bloc quinquennal, ou en cas de nécessité. Mais on gardera en vue que toute révision est un processus
lourd qui doit se justifier.

Pendant ces révisions, on gardera comme principe général, qu’il y aura une reprise totale de
l'inventaire une fois tous les quinze ans ou en cas de nécessité éprouvée par le concessionnaire.

Le présent plan d'aménagement fixe la planification stratégique, à long terme, des activités
d'exploitation et de remise en état de l’UFA 00 004. Il sera complété par :

+ une planification à moyen terme au niveau des blocs d'exploitation (plans de gestion des
Unités Forestières d'Exploitation) ;

+ une planification à court terme dans les assiettes annuelles de coupe en exploitation (plan
d'opérations).

Ces autres documents de planification seront rédigés conformément aux normes en vigueur.
En effet, le plan de gestion d’un bloc devra être élaboré et approuvé par l’administration forestière
avant le début de son exploitation. Ce plan de gestion ne sera pas élaboré pour le premier bloc qui
contient trois assiettes de coupe déjà exploitées.

Le plan d'opération annuel d'opération quant à lui est un préalable à la délivrance du permis
annuel d'opération qui autorise le démarrage des activités d'exploitation dans une assiette de coupe.

6.2. SUIVI DE L'AMENAGEMENT

Le concessionnaire mettra en place un système d'archivage de tous les textes, notes de
service et documents relatifs à la gestion du massif, ainsi qu’une base de données qui comportera
entre autres :

e tous les résultats des inventaires d'aménagement pour tout le massif, des inventaires
d'exploitation et de recollement pour chaque assiette de coupe ;
e les données sur la production forestière par assiette de coupe travaillée ;

e la collecte des copies de tous les DF10 et les lettres dy voitu ë poûr une meilleure

en pépinière ;

e les données sur la recherche menée ainsi que tous les rapports de recherche financés
par le concessionnaire ;

e les données sur la fiscalité ;
+ _les comptes rendus de toutes les réunions des comités paysans forêts ;
e les rapports annuels d'intervention ;

Ces données seront judicieusement exploitées lors des révisions de ce plan d'aménagement.

79

7. BILAN ECONOMIQUE ET FINANCIER

Le bilan économique et financier de cet aménagement sera élaboré après une évaluation de
toutes les dépenses liées à l'exploitation de la forêt et tous les revenus générés.

7.1. LES DEPENSES
7.1.1. Coûts d'aménagement de la forêt

Les travaux d'aménagement de l’'UFA englobent ceux de l'ouverture et de la matérialisation
des limites extérieures de lUFA, ceux de l'inventaire d'aménagement, des travaux cartographiques
complémentaires et de l'élaboration de la carte forestière, de l’étude socio-économique et ceux de la
rédaction du plan d'aménagement et du plan de gestion du second bloc quinquennal. Ils sont
évalués à un montant total de 113 900 400 FCFA

Il faut ajouter à cette ligne les coûts d'élaboration des plans de gestion quinquennale évalués
à 5 000 000 F CFA par plan. Il y aura cinq plans de gestion à élaborer, le premier bloc quinquennal
étant déjà en exploitation. Les plans de gestion coûteront globalement 25 000 000 F CFA.

L'aménagement de ce massif forestier coûtera au total 143 900 400 FCFA.
7.1.2. Coûts de l'inventaire d'exploitation

il sera réalisé dans la perspective de l'élaboration du plan d'opération annuel de chaque
assiette de coupe. Les inventaires d'exploitation pour une assiette de coupe coûtent sensiblement
20 000 000 FCFA par an. Ce coût inclut aussi celui de l'ouverture et de la matérialisation des limites
de ces assiettes de coupe.

Les inventaires d’exploitation pour les trente années de mise en œuvre du plan
d'aménagement sont alors évalués à 600 000 000 FCFA.

7.1.3. Coûts de l'exploitation

D’après les informations obtenues du concessionnaire, le coût de l'exploitation évalué par m°
de bois départ chantier, taxes d’abattages incluses est de 25 000 F CFA en moyenne pour tous les
bois.

La production annuelle nette a été évaluée à 134452,56 m°. L'évaluation faite par rapport aux
essences effectivement prélevées par le concessionnaire dans ce massif est présentée au tableau 35.

7.1.4. Coûts des traitements sylvicoles

Dans le cadre de ce plan d'aménagement, une méthode sylvicole a été préconisée ; il s’agit de
là coupe avec dégagement des tiges d'avenir. Une équipe de deux personnes est commise à cette
tâche. Le coût annuel est donc estimé à 5 000 000 par an en moyenne soit environ 150 000 000 pour
les 30 ans de la vie du projet.

A ces coûts, il faut ajouter la plantation sur les limites extérieures de l'UFA qui peut être évaluée à
30 000 000 FCFA é

Les traitements sylvicoles coûteront en totalité 180 000 000 F CFA au cours de la mise en
œuvre de cet aménagement. ï °kpia

80

7.1.5. Coûts de surveillance

Ce massif forestier est vaste. Pendant que l'exploitation se déroule dans une partie, il

important de surveiller la zone laissée en repos principalement au niveau de la piste qui accède au
nord-ouest du massif.

Le contrôle sera assuré en continu par les membres des CPF. Les frais de cette surveillance
continue sont intégrés dans l’appui au fonctionnement versé mensuellement aux CPF. Toutefois,
quatre séances formelles de surveillance de limite en présence des agents de l’entreprise, des
populations et de l’administration sont menées annuellement.

Le coût de cette surveillance s'élève à 4 400 000 F CFA par an soit 132 000 000 FCFA pour la durée de
mise en œuvre du plan d'aménagement

7.1.6. Coûts de la recherche

La recherche coûtera dans l'ensemble un forfait de 1 000 000 FCFA par an soit 30 000 000
ECFA au cours de la mise en œuvre de cet aménagement.

7.1.7. Redevance Forestière Annuelle

Elle est calculée sur la base de l'offre financière retenue lors de l’adjudication du titre et se
situe à 2 650 F.CFA/ha/an équivalent à 251 530 050 FCFA/an soit 7 545 901 500 FCFA pour les trente
années de mise en œuvre du présent plan d'aménagement.

7.1.8. Appui au fonctionnement des Comités « Paysans-Forêts »

Le coût de création et d'installation des comités paysans - forêts s'élève à 22 000 000 FCFA. Ils
seront aidés dans le cadre de leur fonctionnement à hauteur de 200 000 par comité soit 2 200 000 F
CFA/an pour les onze comités paysan -forêts et 66 000 000 pour les 30 ans.

Le montant total des appuis aux communautés paysans forêts est de 88 000 000 FCFA pour la

durée de la mise en œuvre de cet aménagement.
7.1.9. Coût de transport

Suivant les informations reçues du concessionnaire, le bois exploité dans cette concession est
transformé à Douala. Les coûts de transport varient en fonction de la densité des bois. Toutefois
pour des besoins de calcul un coût moyen a été appliqué.

Le tableau 26 ci-après indique les frais de transport ainsi que tous les autres frais liés à la
commercialisation des essences actuellement exploitées dans cette concession.

81

Tableau 26 : Evaluation des dépenses d'exploitation et de transport

Essences Bonus. Coeff com | Transport ee 5

Abam à PR 2137 o 0
Alep 429 075 333 075 0,30 0 0
Fromager 61309 1331868 0,55 0 0
Lotofa 141 528 20735 055 0 0
Niové 54098 8068 0,55 22 000 25000 | 1398433300| 208557 800
Tali 47332 356534 032 22 000 25000| 7118722280] 5 362 271 360
Fraké / Limba 392938 90 746 0,30 22 000 25000! 5540425 800 | 1279518600
Gombé 71057 26451 0,55 0 0
[iiomba 1163558 225 808 0,55 0 0
Koto 87764 9196 0,50 22 000 25000| 2062454000| 216106 000
Nage parallèle 13 598 12935 0,55 22 000 25000| 351508300| 334369 750
Padouk rouge 238 286 33911 0,50 22 000 25000! 5599721000| 796908 500
Azobé 70168 139 260 0,55 22 000 25000 | 1813 842 800 | 3599 871 000
Eyong 88 941 19 310 0,55 22 000 25000! 2290124850| 499 163 500
Faro 7640 23270 0,55 22 000 25000|  197494000| 601529 500
Dabéma 65 399 172 047 0,55 22 000 25000 | 1690564 150 | 4447414950
Okan 10 116 118 040 0,55 22 000 25000! 261498 600] 3051334 000
Acajou blanc 1424 3344 0,55 0 o
Acajou de B, 14716 8400 0,55 22 000 25000!  380408600| 217 140 000
Bossé clair 4157 0 0,40 22 000 25 000 78 151 600 0
Dibétou 10184 0 0,55 22 000 25000| 263 256400 0
Doussié blanc 2452 0 0,70 22 000 25 000 80 670 800 0
Zingana 1302 6171 0,55 0 0
Ayous / Obeche 22874 24855 0,50 22 000 25000! 5375390000 | 584 092 500
Sapelli 15701 7882 0,70 22 000 25000!  516562900| 259 317 800
Total possibilité 3017754 2971906 23 783 529 380 | 21 457 595 260

ESSENCES COMPLEMENTAIRES

Essences Possibilité Bonus | Coeffcom | Transport are jee ne

Kotibé 8877 0 0,55 22 000 25000!  229470450 0
Mambodé 9211 21629 0,55 0 ne]
Oneabili K 18 730 11326 0,55 22 000 25000!  482170500| 292 777 100
Aiélé / Abel 26 226 41398 0,58 22 000 25000] 677542100| 1070138300
Andoung rose 15921 4629 0,55 o 0
Aningré À 11121 2914 0,50 22000| 25000! 261343500| 68479000
Aningré R 5935 1446 0,50 22 000 25 000 | 139472 500 33 981 000
Bahia 29 123 5324 0,55 0 0
Bété 7273 0 0,30 22 000 25000! 102549 300 0
Ekaba 21694 8 706 0,55 22 000 25000! 560789900| 225050 100
Movingui 59 515 14973 0,50 22 000 25000| 1398602500! 351865 500
Naga 25936 11568 0,55 22 000 25000] 670445600| 299 032 800
Padouk blanc 27375 4343 0,50 o 0
[Kossipo 4499 3621 0,70 22 000 25000! 148017100| ,,119 130 900

82

Sipo 11230 25454 0,70 22 000 25000| 269467000| 337436 600
| Emien 384 470 249 568 0,55 0 o 0 0
Andoung brun 91976 40834 0,55 o 0
Ekop naga A. 8073 Q 0,55 0 0
Bossé foncé 0 o 0,40 22 000 25 000 o 0
Bubinga rouge 7000 4852 0,65 22 000 25000| 13850000! 148 228 600
Doussié rouge 10377 o 0,70 22 000 25000 | 341 403 200 o
Tiema Congo Q o 045 22000 25 000 o 0
Tiama 7916 o 045] 22000 25000 | 167 423400 o
Bilinga 38048 11685 0,55 22 000 25000| 983540800| 302057250
iroko 176231 48 382 0,50 22 000 25000 | 4141428500 | 1136 977 000
Moabi 9066 3427 0,65 22 000 25000! 276966300| 104 694 850
Total complémentaires | _ 1015 823 516079 11166882 750 | 4989 849 000
Total général 4033577 | 3487985 34 950 412 130 | 26 447 444 260

En résumé, les dépenses totales liées à l'exploitation pour les trente années de mise en œuvre

du présent plan d'aménagement sont récapitulées dans le tableau 27.

Tableau 27 : Synthèse de toutes les dépenses

Nature de la dépense Montant (FCFA)
Elaboration du plan d'aménagement et des plans de gestion 143 900 400
Conduite des inventaires d'exploitation _ 660 000 000
Charges d'exploitation et de transport bonus exclu 34 950 412 130
Traitements sylvicoles 180 000 000
Coûts de surveillance 132 000 000
Recherche 30 000 000
Redevances Forestières annuelles 7 545 901 500
Appui au fonctionnement des comités paysans forêts 88 000 000
TOTAL 43 730 214030

7.2. LES REVENUS

Seule l’activité d'exploitation de bois sera prise en considération dans ce volet. La chasse, la
cueillette, la pêche et l'exploitation des produits forestiers non ligneux n'étant pas autorisé comme
produits commerciaux au titulaire de cette concession forestière.

Les revenus seront calculés pour les essences retenues pour le calcul de la possibilité et celles

complémentaire du top 50 et à partir des volumes commerciaux et le prix de voeiin eqdu

Douala. Les volumes commerciaux sont déterminés en intégrant un coefficient déftomercialsation,
Le tableau 28 présente l'estimation des revenus de l'exploitation de l’UFA 00 og

és

Tableau 28 : Evaluation des revenus de l'exploitation de l’UFA 00 004

Essences  |Possibilité| Bonus | Coeff com | Prix de vente Douala | Total possibi Total bonus
Abam à PR 2137 0 | 0 0
Alep 429075] 333075 0,30 0 0
Fromager 61 309 | 1 331 868 0,55 0 0
Lotofa 141528] 20735 0,55 0 0
Niové 54098| 8068 0,55 50 000 | 1487 695 000 | 221 870 000
Tali 47332] 356534 0,32 60000| 908 774400 | 6 845 452 800
Fraké / Limba 392938] 90746 0,30 60 000 | 7072884000 | 1633 428 000
Gombé 71057| 26451 0,55 o o
llomba 1163558 | 225 808 055 o o!
Koto 87764] 9196 0,50 50000 | 2194100000 | 229 900 000
Naga parallèle 13598] 12935 0,55 50 000 373945 000! 355 712 500
Padouk rouge 238286 33911 0,50 60 000 | 7148 580000 | 1017 330 000
Azobé 70 168 | 139 260 0,55 65 000 | _ 2 508 506 000 |_4 978 545 000
Eyong 88941] 19310 0,55 60000 |_ 2935 053000! 637 230 000
Faro 7640) 23270 0,55 50 000 210 100 000 | 639 925 000
Dabéma 65399, 172047 0,55 50000! 1798472500 | 4 731 292 500
Okan 10116 | 118 040 0,55 ‘60 000 333 828 000 | 3 895 320 000
Acajou blanc 1424| 3344 0,55 0 o
Acajou de B. 14716 8400 0,55 50 000 404 690 000 | 231 000 000
Bossé clair 4157 0 0,40 60 000 99 768 000 0
Dibétou 10184 0 0,55 60 000 |__ 336 072 000 0
Doussié blanc 2452 Q 0,70 65 000 111 566 000 0
Zingana 1302| 6171 0,55 0 0
Ayous / Obeche 22874| 24855 0,50 60 000 686 220 000 | 745 650 000
Sapelli 15701]  7882| 0,70 65000| 714395 500 | 358 631 000
possibilité 3017 754 | 2971 906 29 324 649 400 | 26 521 286 800

ESSENCES COMPLEMENTAIRES

Essences |Possibilité| Bonus |Coeff com | Prix de vente Douala | Total possibilité |_ Total bonus
Kotibé 8877 o 0,55 65000! 317352 750 o
Mambodé 9211] 2162 0,55 o o
Onzabili K 18730] 11326 0,55 60000|___ 618090000| 373 758 000
Aïélé / Abel 26226] 41398 0,55 50000!  721215000| 1 138 445 000
Andoung rose 15921] 4629 0,55 0 o
Aningré A 11121 2914 0,50 60 000 333 630 000 87 420 000
Aningré R 5035] 1446 0,50 60000! 178050000| 43 380 000
Bahia 29123| 5324 0,55 0 0
Bété 7273 o 0,30 60 000 | 130914 000 0
Ekaba 21694 8706 0,55 60 000 715 902 000 | 287 298 000
Movingui 59515] 14973 0,50 60000! 1785450000] 449 190 000
Naga 25936] 11568 0,55 50 000 713 240 000 | 318 120 000
Padouk blanc 27375] 4343 0,50 0 o
Kossipo 4499 3621 0,70 o o
Sipo 11230] 25454 0,70 519.965 000 |: 1 158 157 000
Emien 384470| 249568 055 RS à à 0
Andoung brun 91976] 40834 0,55 | 5 QE 0

84
EKop naga À 8073 0 0,55 o 0
Bossé foncé 0 0 0,40 50 000 © 0
Bubinga rouge 7 000 4852 0,65 60 000 273 000 000 189 228 000
Doussié rouge 10 377 Q 0,70 70 000 508 473 000 0
Tiama Congo o 0 0,45 60 000 0 0
Tiama 7916 0 0,45 60000 | __ 213 732000 o|
Bilinge 38048] 11685 0,55 60000 | 1255 584 000 | _ 385 605 000
Iroko 176231| 48382 950 60000 | _5 286930 000 | 1451 460 000
Moabi 9 066 3427 0,65 70 000 412 503 000 155 928 500
complémentaire | 1 015 823 | 516 079 13,975 030 750 |_6 037 989 500
Total général | 4033 577 | 3487985 43 299 680 150 | 32 559 276 300

Le total des recettes pendant la première rotation en excluant le bonus est de 43 299 680 150
FCFA.

7.3. SYNTHESE ET CONCLUSION

En tenant compte uniquement de la production nette, le bilan de l'aménagement de ce massif
forestier se présente comme suit dans le tableau 29 :

Tableau 29 : Bilan de l'aménagement de l’UFA 00 004

Hors bonus Bonus inclus
Recettes totales 43 299 680 150 75 858 956 450
Dépenses totales 43 730 214 030 70 177 658 290
Solde -430 533 880 5 681 298 160

Le bilan ainsi établi est positif lorsque l’on intègre le bonus. Il dégage un bénéfice de 5 250
764 280 FCFA soit 175 025 476 FCFA par an.

dd

ANNEXES

REPUBLIQUE DU CAMEROUN
Paix-Travail-Patrie

REPUBLIC OF CAMEROON
Peacc-Work-Fatherland

MINISTRY OF FORESTRY AND
WILDLIFE

MINISTÈRE DES FORETS ET DE
LA FAUNE

SECRETARIAT GENERAL
—— BP 34430
ORETS Yaoundé
Tél: 222 23 92 28
ÿ (à
4h

N° JACTIA/MINFOF/SG/DP/SDIAF/S DI

Yaoundé le LT. rs

ATTESTATION DE CONFORMITE DES TRAVAUX
D'INVENTAIRE D'AMENAGEMENT

Le Ministre des Forêts et de la Faune soussigné, atteste que les travaux
d'inventaire d'aménagement réalisés par la société Geospatial Technology
Group Limited (GTG), sous agrément n° 0940/MINFOF du 02 décembre 2010,
pour le compte de l'UFA 00 004, attribuée à la Société SIENCAM Sarl, sont

conformes aux normes en vigueur.
En foi de quoi la présente Attestation de Conformité des Travaux

d'Inventaire d'Aménagement est délivrée pour servir et valoir ce que de droit. /-

Pour fe Ministre

ES et par Délégation,

« nent MES
dr Secrétaire d'Etut
+

L REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON
Paix — Travail - Patrie Peace - Work — Fatherland

… MINISTERE DES FORETS $
ET DE LA FAUNE @ n .

MINISTRY OF FORESTRY
AND WILDLIFE

SECRETARIAT GENERAL! SECRETARIAT GENERAL

DIRECTION DES FORETS

B.P. : 34 430 Yaoundé DEPARTMENT OF FORESTRY
“Site WE amer minéet ane ae = anne mnmnnann men

1017

’ Polar mers
N° /AC/MINFOF/SG/BF/SDIAF, /MEVS Yaoundé, le

ATTESTATION DE CONFORMITE DE LA
CARTE FORESTIERE

Le Ministre des Forêts et de la Faune soussigné, atteste que la
carte de stratification forestière de l’'UFA 00 004 est conforme aux
Normes de Cartographie Forestière prévues par la règlementation en

vigueur.

En foi de quoi la présente Attestation de Conformité est délivrée

pour servir et valoir ce que de droit./_

REPUBLIQUE DU CAMEROUN
Paix -Travail - Patrie

MINISTERE DES FORETS
ET DE LA FAUNE

+ ACPSMIN conso sé

BP 34430
Yaoundé
Tél: 222 23 92 28

EF

REPUBLIC OF CAMEROON
Peace -Work — Fatherland

MINISTRY OF FORESTRY
AND WILDLIFE

DEPARTMENT OF FORESTRY

Yaoundé, le

ATTESTATION DE CONFORMITE DU PLAN DE

SONDAGE

Le Ministre des Forêts et la Faune soussigné, atteste que le Plan de Sondage

élaboré par la société Geospatial Technology Group Limited (GTG), sous agrément
n° 0940/MINFOF du 02 décembre 2010, pour le compte de L'UFA 00 004 attribuée

à la société SIENCAM, est conforme aux normes en vigueur.

En foi de quoi la présente Attestation de Conformité du Plan de Sondage est

délivrée pour servir et valoir ce que de droit./.

REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON
Paix — Travail - Patrie Peace — Work - Fatherlancl

MINISTERE DE L'ENVIRONNEMENT,
DE LA PROTECTION DE LA NATURE (|
ET DU DEVELOPPEMENT DURABLE 4

MINISTRY OF ENVIRONMENT,
PROTECTION OF NATURE AND
SUSTAINABLE DEVELOPMENT

SECRETARIAT GENERAL SECRETARIAT GENERAL

AROE N°____ LU U : du

ATTESTATION DE RESPECT DES OBLIGATIONS ENVIRONNEMENTALES

Le Ministre de l’Environnement, de la Protection de la Nature et
du Développement Durable

Vu l'Accord de Partenariat Volontaire sur l'application des réglementations forestières, la
gouvernance et les échanges commerciaux des bois et produits dérivés vers l'Union
européenne (APV/FLEGT) du 06 Octobre 2010 :

Vu la loi n° 2011/014 du 15 juillet 2011 autorisant le Président de la République à ratifier
l'APV/FLEGT ;

Vu le décret N° 2011/238 du 09 Août 2011 portant ratification de l'APV/FLEGT ;

Vu l'arrêté n° 0004 /MINFOF du 07 février 2013 fixant les critères et les modalités de
délivrance des certificats de légalité dans le cadre du régime d'Autorisation FLEGT :

Vu la décision n°00131/D/MINEPDED/CAB du 26 août 2016 fixant les modalités de
délivrance des Attestations de Respect des Obligations Environnementales dans le
cadre du régime d'Autorisation FLEGT ;

CONSIDERANT les conclusions du rapport d'évaluation du dossier É

ATTESTE QUE :

La Société SIENCAM, B.P: 5969 Douala, repreneur des actifs de la société
Transformation Reef Cameroun (TRC), a respecté les obligations environnementales
associées à l'exploitation de l’'UFA 00 004 située à cheval sur les régions du Centre
(arrondissements de Ndikinimeki et de Makénéné dans le département du Mbam et
Inoubou) et du Littoral (arrondissements de Yingui et Nkondjock dans le département du
Nkam).

En foi de quoi, la présente Attestation, valable pour une période de 12 mois (01 an) à
compter de sa signature, est délivrée pour servir et valoir ce que de droit. Elle peut
cependant être suspendue au cas où des non-conformités majeures sont observées dans le
cadre des missions de suivi. LENS

